Exhibit 10.2

 

 

INDUSTRIAL MULTI-TENANT LEASE

BETWEEN

AMB PROPERTY, L.P.

AS LANDLORD

AND

IMMUCOR, INC.

AS TENANT

AT

2935 Amwiler Road, Suite C
Atlanta, GA 30360


--------------------------------------------------------------------------------


AMB PROPERTY, L.P.
INDUSTRIAL MULTI-TENANT LEASE

1.                                      Basic Provisions (“Basic Provisions”).

1.1                                 Parties:  This Lease (“Lease”) dated
 December 29, 2005, is made by and between AMB Property, L.P., a Delaware
limited partnership, (“Landlord”) and Immucor, Inc., a Georgia corporation
 (“Tenant”) (collectively the “Parties,” or individually a “Party”).

1.2                                 Premises:  Approximately 16,907 square feet
of space outlined on Exhibit A attached hereto (“Premises”), of the building
(“Building”) located at 2935 Amwiler Road, Suite C, in the City of Atlanta,
State of Georgia.  The Building is located in the industrial center commonly
known as Amwiler-Gwinnett Industrial Park (the “Industrial Center”).  Tenant
shall have non-exclusive rights to the Common Areas (as defined in Paragraph 2.2
below), but shall not have any rights to the roof, exterior walls or utility
raceways of the Building or to any other buildings in the Industrial Center. 
The Premises, the Building, the Common Areas, the land upon which they are
located and all other buildings and improvements thereon are herein collectively
referred to as the “Industrial Center.”

1.3                                 Term: Ten (10) years, Eight (8) months and
One (1) day (“Term”) commencing December 31, 2005 (“Commencement Date”) and
ending August 31, 2016 (“Expiration Date”) as later affirmed or amended by
execution of a Commencement Date Certificate Addendum.

1.4                                 Base Rent:  $6,058.34 per month (“Base
Rent”).  $6,058.34 payable upon execution of this Lease for first month’s rent.
No security deposit required.

1.5                                 Tenant’s Share of Operating Expenses
(“Tenant’s Share”):

(a)

 

Industrial Center

 

3.882

%

 

 

 

 

 

 

(b)

 

Building

 

25.189

%

 

 

 

 

 

 

(c)

 

Base Year

 

2006

 

 

1.6                                 Tenant’s Estimated Monthly Rent Payment: 
Following is the estimated monthly Rent payment to Landlord pursuant to the
provisions of this Lease.  This estimate is made at the inception of the Lease
and is subject to adjustment pursuant to the provisions of this Lease:

(a)

 

Base Rent (Paragraph 4.1)

 

$

6,058.34

 

 

 

 

 

 

 

(b)

 

Operating Expenses (Paragraph 4.2; excluding Landlord Insurance, Real Property
Taxes, and HVAC)

 

$

521.30

 

 

 

 

 

 

 

(c)

 

Landlord Insurance (Paragraph 8.3)

 

$

0.00

 

1


--------------------------------------------------------------------------------


 

(d)

 

Real Property Taxes (Paragraph 10)

 

$

0.00

 

 

 

 

 

 

 

(e)

 

HVAC maintenance (Paragraph 4.2)

 

$

0.00

 

 

 

 

 

 

 



 

Estimated Monthly Payment

 

$

6,579.64

 

 

1.7                                 Security Deposit:  None (“Security
Deposit”).

1.8                                 Permitted Use (“Permitted
Use”):                  Office, Warehouse and related uses

1.9                                 Guarantor(s):                          N/A

1.10                           Addenda and Exhibits: Attached hereto are the
following Addenda and Exhibits, all of which constitute a part of this Lease:

(a)

Addenda:

Landlord Remedies in the Event of Tenant Default (State of Georgia)

 

 

Special Terms

 

 

Option to Renew

 

 

Commencement Date Certificate

 

 

Early Possession and Inducement Recapture

 

 

Tenant’s Right to Construct Improvements

 

 

 

(b)

Exhibits:

Exhibit A: Description of Premises

 

 

Exhibit B: Rules and Regulations

 

 

Exhibit C: Environmental and Use Questionnaire

 

 

Exhibit D: Landlord’s Waiver of Lien and Security Interest

 

 

Exhibit E: Glossary

 

1.11                           Address for Rent Payments:  All amounts payable
by Tenant to Landlord shall until further notice from Landlord be paid to AMB
Property, L.P. at the following address:

AMB Property, L.P.

C/O CB Richard Ellis

3340 Peachtree Rd. NE

Building 100, Suite 1050

Atlanta, GA 30326

1.12                           Brokers:                 CB Richard Ellis
(Landlord)

Trammell Crow Services, Inc. (Tenant)

2


--------------------------------------------------------------------------------


2.                                      Premises, Parking and Common Areas.

2.1                                 Letting.  Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord the Premises upon all of the terms,
covenants and conditions set forth in this Lease.  Any statement of square
footage set forth in this Lease or that may have been used in calculating Base
Rent and/or Operating Expenses is an approximation which Landlord and Tenant
agree is reasonable and the Base Rent and Tenant’s Share based thereon is not
subject to revision whether or not the actual square footage is more or less.

2.2                                 Common Areas - Definition.  “Common Areas”
are all areas and facilities outside the Premises and within the exterior
boundary line of the Industrial Center and interior utility raceways within the
Premises that are provided and designated by the Landlord from time to time for
the general non-exclusive use of Landlord, Tenant and other tenants of the
Industrial Center and their respective employees, suppliers, shippers, tenants,
contractors and invitees. Landlord covenants and agrees that it will not permit
the Parking Areas to be used by any parties other than the tenants of the
Building and their employees, contractors and invitees.

2.3                                 Common Areas - Tenant’s Rights.  Landlord
hereby grants to Tenant, for the benefit of Tenant and its employees, suppliers,
shippers, contractors, customers and invitees, during the term of this Lease,
the non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to the terms and
conditions hereof and the Rules and Regulations attached hereto as Exhibit B.

2.4                                 Common Areas - Rules and Regulations. 
Landlord shall have the exclusive control and management of the Common Areas
subject to the terms and conditions of Section 2.5 below and shall have the
right, from time to time, to amend and enforce reasonable Rules and Regulations
(Exhibit B), including signage, with respect thereto in accordance with
Paragraph 16.19.

2.5                                 Common Area Changes.  Landlord shall have
the right, in Landlord’s sole discretion, from time to time:

(a)                                  To make changes to the Common Areas,
including, without limitation, changes in the locations, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways, provided that no change made to the Common Areas materially
and adversely affects Tenant’s use or occupancy of the Premises or Building or
materially and adversely affects Tenant’s use, occupancy, or access to the
Common Areas, Premises, Building or Industrial Center.;

(b)                                 To close temporarily any of the Common Areas
for maintenance purposes so long as reasonable pedestrian and vehicle access
between the Premises, the Industrial Center and all Public Roads remains
available;

(c)                                  To add additional improvements to the
Common Areas so long as no such additional improvements materially and adversely
affects Tenant’s use or occupancy of the

3


--------------------------------------------------------------------------------


Premises or Building or materially and adversely affects Tenant’s use,
occupancy, or access to the Common Areas, Premises, Building or Industrial
Center;

(d)                                 To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Industrial Center,
or any portion thereof so long as no such use and no such additional
improvements, repairs or alterations materially and adversely affect Tenant’s
use or occupancy of the Premises or Building or materially and adversely affect
Tenant’s use, occupancy, or access to the Common Areas, Premises, Building or
Industrial Center; and

(e)                                  To do and perform such other acts and make
such other changes in, to or with respect to the Common Areas and Industrial
Center as Landlord may, in the exercise of sound business judgment, deem to be
appropriate, so long as no such acts or changes materially and adversely affect
Tenant’s use or occupancy of the Premises or Building or materially and
adversely affect Tenant’s use, occupancy, or access to the Common Areas,
Premises, Building or Industrial Center.

3.                                      Term.

3.1                                 Term.  The Commencement Date, Expiration
Date and Term of this Lease are as specified in Paragraph 1.3.

3.2                                 Delay in Possession. On or before 8:00 am
local time on the Target Date, Landlord shall deliver exclusive possession of
the Premises to Tenant with the Premises being in Required Delivery Condition. 
The “Target Date” shall be December 31, 2005, but shall be extended by one day
for each day the Landlord is delayed in delivering exclusive possession of the
Premises to Tenant in Required Delivery Condition except in the case of a
default by Tenant hereunder or any other negligence or willful misconduct by
Tenant or willful misconduct.  For purposes hereof, the Premises shall be in
“Required Delivery Condition” if (a) the Premises is vacant and free of all
tenancies other than Tenant’s rights of possession hereunder, (b) the Premises
and Building are broom clean and in good condition and comply with all
applicable laws, codes, regulations and ordinances, (c) all electrical,
plumbing, heating, ventilation, air conditioning, mechanical, life safety and
lighting systems serving the Premises are in good, working order, (d) the Common
Areas are in good condition and comply with all applicable laws, codes,
regulations and ordinances, and (e) the Premises is free of Hazardous
Substances.  If for any reason Landlord fails to deliver exclusive possession of
the Premises to Tenant in Required Delivery Condition by 8:00 a.m. local time on
the Target Date, such failure shall not affect the validity of this Lease, but
(1) the Commencement Date shall be extended until the date that Landlord
delivers to Tenant exclusive possession of the Premises in Required Delivery
Condition, (2) the Expiration Date shall be extended so that the Lease Term is
ten (10) years, and eight (8) months from and after the Commencement Date, and
(3) Tenant shall not be obligated to pay Rent hereunder or perform any other
obligation of Tenant under the terms of this Lease until Landlord delivers
exclusive possession of the Premises to Tenant in Required Delivery Condition. 
If Landlord fails to deliver exclusive possession of the Premises to Tenant in
Required Delivery Condition on or before the date that is sixty (60) days after
the Target Date,

4


--------------------------------------------------------------------------------


Tenant shall have the right to terminate this Lease upon notice to Landlord
given on or before the date that is ten days after the end of such sixty (60)
day period.

3.3                                 Commencement Date Certificate.  At the
request of Landlord so long as Tenant does not know of any reason that Landlord
has failed to perform its obligations under Section 3.2 above,, Tenant shall
execute and deliver to Landlord a completed certificate (“Commencement Date
Certificate”) in the form attached hereto as an addendum.

4.                                      Rent.

4.1                                 Base Rent.  Tenant shall pay to Landlord
Base Rent and other monetary obligations of Tenant to Landlord under the terms
of this Lease (such other monetary obligations are herein referred to as
“Additional Rent”) in lawful money of the United States, without offset or
deduction except as set forth herein, in advance on or before the first day of
each month.  Base Rent and Additional Rent for any period during the term hereof
which is for less than one full month shall be prorated based upon the actual
number of days of the month involved.  Payment of Base Rent and Additional Rent
shall be made to Landlord at its address stated herein or to such other persons
or at such other addresses as Landlord may from time to time designate in
writing to Tenant.  Base Rent and Additional Rent are collectively referred to
as “Rent”.  All monetary obligations of Tenant to Landlord under the terms of
this Lease are deemed to be rent. No payment by Tenant or receipt by Landlord of
rent hereunder shall be deemed to be other than on account of the amount due,
and no endorsement or statement on any check or any letter accompanying any
check or payment of rent shall be deemed an accord and satisfaction, and
Landlord may accept such check as payment without prejudice to Landlord’s right
to recover the balance of such installment or payment of rent or pursue any
other remedies available to Landlord.

4.2                                 Operating Expenses.  Landlord shall cause
the Common Areas to be maintained in good condition. Tenant shall pay to
Landlord on the first day of each month during the term hereof, in addition to
the Base Rent, Tenant’s Share of all Operating Expenses in accordance with the
following provisions:

(a)                                  “Operating Expenses” are all costs incurred
by Landlord relating to the ownership and operation of the Industrial Center,
Building and Premises including, but not limited to, the following:

(i)                                     The operation, repair, maintenance and
replacement in neat, clean, good order and condition of the Common Areas,
including parking areas, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, striping, bumpers,
irrigation systems, drainage systems, lighting facilities, fences and gates, 
exterior signs and tenant directories.

(ii)                                  Water, gas, electricity, telephone and
other utilities servicing the Common Areas.

5


--------------------------------------------------------------------------------


(iii)                               Trash disposal, janitorial services, snow
removal, property management and life/safety systems.

(iv)                              Reserves set aside for maintenance, repair and
replacement of the Common Areas and Building.

(v)                                 Real Property Taxes above Base Year 2006.

(vi)                              Premiums for the insurance policies maintained
by Landlord above Base Year 2006 under Paragraph 8 hereof.

(vii)                           Environmental monitoring and insurance programs.

(viii)                        Monthly amortization of capital improvements to
the Common Areas and the Building components.  The monthly amortization of any
given capital improvement shall be the sum of the (i) quotient obtained by
dividing the cost of the capital improvement by Landlord’s estimate of the
number of months of useful life of such improvement (which useful life shall be
consistent with the useful life of such item using GAAP) plus (ii) an amount
equal to the cost of the capital improvement times 1/12 of the lesser of 12% or
the maximum annual interest rate permitted by law.

(ix)                                Maintenance of the Building including, but
not limited to, painting, caulking and repair and replacement of Building
components, including, but not limited to,  elevators and fire detection and
sprinkler systems.

(x)                                   If Tenant fails to maintain the Premises,
any expense incurred by Landlord for such maintenance.

(b)                                 Tenant’s Share of Operating Expenses that
are not specifically attributed to the Premises or Building (“Common Area
Operating Expenses”) shall be that percentage shown in Paragraph 1.5(a). 
Tenant’s Share of Operating Expenses that are attributable to the Building
(“Building Operating Expenses”) shall be that percentage shown in Paragraph
1.5(b).  Landlord in its reasonable discretion shall determine which Operating
Expenses are Common Area Operating Expenses, Building Operating Expenses or
expenses to be entirely borne by Tenant.

(c)                                  The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(a) shall not be deemed to
impose any obligation upon Landlord to either have said improvements or
facilities or to provide those services.

(d)                                 Tenant shall pay monthly in advance on the
same day as the Base Rent is due Tenant’s Share of estimated Operating Expenses
and other charges payable in the amount set forth in Paragraph 1.6.  Landlord
shall deliver to Tenant within 90 days after the expiration of each calendar
year a reasonably detailed statement showing Tenant’s Share of the actual
Operating Expenses incurred during the preceding year.  If Tenant’s estimated
payments under this Paragraph 4(d) during the preceding year exceed Tenant’s
Share as indicated on said

6


--------------------------------------------------------------------------------


statement, Tenant shall be credited the amount of such overpayment against
Tenant’s Share of Operating Expenses next becoming due.  If Tenant’s estimated
payments under this Paragraph 4.2(d) during said preceding year were less than
Tenant’s Share as indicated on said statement, Tenant shall pay to Landlord the
amount of the deficiency within thirty (30) days after delivery by Landlord to
tenant of said statement.  At any time Landlord may adjust the amount of the
estimated Tenant’s Share of Operating Expenses to reflect Landlord’s estimate of
such expenses for the year.

(e)                                  Notwithstanding anything to the contrary
herein, “Operating Expenses” shall not include:  (a) costs of repairs,
restoration or other work occasioned by fire, wind, the elements or other
casualty, to the extent covered by insurance proceeds received by Landlord; (b)
income and franchise taxes of Landlord; (c) expenses incurred in leasing to or
procuring of tenants, leasing commissions, advertising expenses and expenses for
the renovating of space leased to tenants; (d) interest or principal payments on
any mortgage, deed to secure debt or other indebtedness of Landlord; (e)
operating expenses which are the individual responsibility of Tenant or of other
tenants; (f) cost of any item for which Landlord received reimbursement (other
than by virtue of a tenant paying its pro rata share of Operating Expenses), by
way of insurance proceeds, condemnation awards, warranty payments or otherwise;
(g) costs paid to any affiliates or other parties related to Landlord for
services or materials to the extent such costs are in excess of the amount which
would be paid to an unrelated third party at market prices for such materials or
services; (h) any amounts payable by Landlord as a result of Landlord’s failure
to perform its obligations on a timely basis including fines, penalties, late
fees and overtime expenses; (i) rent or any other payments due pursuant to a
ground lease; (j) cost of any work performed for or service provided to any
tenant which is in excess of the work available to Tenant under this Lease; (k)
rental payment for any equipment to the extent such expenses would be capital
expenses if the equipment in question were purchased rather than leased; (l)
legal expenses, accounting expenses or other professional fees arising out of
any matter whatsoever other than directly in connection with the Operating
Expenses or Taxes; (m) capital expenses of any kind whatsoever except as
expressly permitted above; (n) cost of removal, abatement or treatment of
asbestos or any other Hazardous Substances (as hereinafter defined) on or from
the Industrial Center or in or from the Building; (o) any costs related to the
wages and fringe benefits payable to any employees above the level of building
manager; and any wages and fringe benefits properly including in Operating
Expenses and paid to any employee whose time is split between the operation of
the Building and other buildings shall be allocated to the Building based on the
time spent in connection with operating the Building; (p) any insurance premiums
paid by Landlord in excess of commercially reasonable amounts.

(f)                                    Within ninety (90) days after Tenant
receives Landlord’s Operating Expenses  statement, Tenant may contest such
statement by providing written notice to Landlord.  If Tenant timely contests
such Operating Expenses statement, Tenant shall have the right to inspect and
examine, at reasonable times during normal business hours, Landlord’s books of
account and records pertaining to the Operating Expenses, all at Tenant’s sole
cost and expense.  Such audit shall be conducted at the offices of the Building
manager where such records are kept.  Landlord and/or Landlord’s Building
manager shall cooperate with Tenant and/or Tenant’s representatives with respect
to any such specific inquiries or questions and with respect to the

7


--------------------------------------------------------------------------------


conduct of such audit, so as to facilitate the prompt and efficient answer
thereto and/or conduct of same, as applicable.  Tenant shall notify Landlord of
the results of such audit in writing.  Landlord may have an agent or employee
present during such inspection and audit. Landlord shall have the right to
dispute the results of Tenant’s audit.  Any such dispute shall be resolved by a
certified public accountant mutually satisfactory to Landlord and Tenant, or
selected by  the American Arbitration Association if Landlord and Tenant cannot
agree on the identity of such accountant.  If the audit by Tenant shall
ultimately disclose that Tenant has overpaid Landlord for its share of 
Operating Expenses, such overpayment shall be applied to the next accruing
installment(s) of Additional Rent due from Tenant, until such credit is
depleted, or if insufficient installment(s) of Additional Rent remain, Landlord
shall pay such sums to Tenant in cash.  If the audit shall ultimately disclose
that Tenant has overpaid Landlord for its share of Operating Expenses by more
than five percent (5%), Landlord shall reimburse Tenant for the reasonable costs
of such audit.

5.                                      Security Deposit. Intentionally Deleted.

6.                                      Use.

6.1                                 Permitted Use.  Tenant shall not use or
occupy the Premises for any purpose other than for the Permitted Use set forth
in Paragraph 1.8. .  Nothing herein shall obligate Tenant to conduct business
within the Premises. Tenant shall not commit any nuisance, permit the emission
of any objectionable noise or odor, suffer any waste, make any use of the
Premises which is contrary to any law or ordinance or which will invalidate or
increase the premiums for any of Landlord’s insurance. Landlord represents and
warrants that use of the Premises for the Permitted Use is permitted by
applicable laws and ordinances and will not invalidate or increase the premiums
of any of Landlord’s insurance. Tenant shall not service, maintain or repair
vehicles (other than any forklifts and similar equipment used by Tenant) on the
Premises, Building or Common Areas.  Tenant shall not store foods, pallets,
drums or any other materials outside the Premises. Landlord makes no (and does
hereby expressly disclaim any) covenant, representation or warranty as to the
Permitted Use being allowed by or being in compliance with any applicable laws,
rules, ordinances or restrictive covenants now or hereafter affecting the
Premises, and any zoning letters, copies of zoning ordinances or other
information from any governmental agency or other third party provided to Tenant
by Landlord or any of Landlord’s agents or employees shall be for informational
purposes only, Tenant hereby expressly acknowledging and agreeing that Tenant
shall conduct and rely solely on its own due diligence and investigation with
respect to the compliance of the Permitted Use with all such applicable laws,
rules, ordinances and restrictive covenants and not on any such information
provided by Landlord or any of its agents or employees.

6.2                                 Hazardous Substances.

(a)                                  Reportable Uses Require Consent.  The term
“Hazardous Substance” as used in this Lease shall mean any product, substance,
chemical, material or waste whose presence, nature, quantity and/or intensity of
existence, use, manufacture, disposal, transportation, spill, release or effect,
either by itself or in combination with other materials

8


--------------------------------------------------------------------------------


expected to be on the Premises, is either:  (i) potentially injurious to the
public health, safety or welfare, the environment, or the Premises; (ii)
regulated or monitored by any governmental authority; or (iii) a basis for
potential liability of Landlord to any governmental agency or third party under
any applicable statute or common law theory.  Hazardous Substance shall include,
but not be limited to, hydrocarbons, petroleum, gasoline, crude oil or any
products or by-products thereof.  Tenant shall not engage in any activity in or
about the Premises which constitutes a Reportable Use (as hereinafter defined)
of Hazardous Substances without the express prior written consent of Landlord
(which shall not be unreasonably withheld, conditioned or delayed and compliance
in a timely manner (at Tenant’s sole cost and expense) with all Applicable
Requirements (as defined in Paragraph 6.3).  “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and (iii) the presence in, on or about the Premises of a
Hazardous Substance with respect to which any Applicable Requirements require
that a notice be given to persons entering or occupying the Premises or
neighboring properties.  Notwithstanding the foregoing, Tenant may, without
Landlord’s prior consent, but upon notice to Landlord and in compliance with all
Applicable Requirements, use any ordinary and customary materials reasonably
required to be used by Tenant in the normal course of the Permitted Use, so long
as such use is not a Reportable Use and does not expose the Premises, or
neighboring properties to any meaningful risk of contamination or damage or
expose Landlord to any liability therefor.  In addition, Landlord may (but
without any obligation to do so) condition its consent to any Reportable Use of
any Hazardous Substance by Tenant upon Tenant’s giving Landlord such additional
assurances as Landlord, in its reasonable discretion, deems necessary to protect
itself, the public, the Premises and the environment against damage,
contamination or injury and/or liability therefor, including but not limited to
the installation (and, at Landlord’s option, removal on or before Lease
expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as concrete encasements) and/or the deposit
of an additional Security Deposit. Tenant acknowledges (i) completion of
Environmental and Use Questionnaire (Exhibit C) and (ii) Landlord’s reliance
upon same as a material inducement to enter into the Lease.

(b)                                 Duty to Inform.  If Tenant knows, or has
reasonable cause to believe, that a Hazardous Substance is located in, under or
about the Premises or the Building, Tenant shall immediately give Landlord
written notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action, or
proceeding given to, or received from, any governmental authority or private
party concerning the presence, spill, release, discharge of, or exposure to,
such Hazardous Substance.  Tenant shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under or about the Premises
(including, without limitation, through the plumbing or sanitary sewer system).

If Landlord knows, or has reasonable cause to believe, that Landlord or any
employee, contractor, tenant or invitee of Landlord has introduced any Hazardous
Substance in, under or about the Premises or the Building, Landlord shall
immediately give Tenant written notice thereof, together with a copy of any
statement, report, notice, registration, application, permit, business plan,

9


--------------------------------------------------------------------------------


license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to, such Hazardous Substance.  Landlord shall not
spill or release or permit any of its employees, contractors, tenants or
invitees to spill or release any Hazardous Substance in, on, under or about the
Premises (including, without limitation, through the plumbing or sanitary sewer
system), Building or Common Areas.

(c)                                  Indemnification.  Tenant shall indemnify,
protect, defend and hold Landlord, Landlord’s affiliates, Lenders, and the
officers, directors, shareholders, partners, employees, managers, independent
contractors, attorneys and agents of the foregoing (“Landlord Entities”) and the
Premises, harmless from and against any and all damages, liabilities, judgments,
costs, claims, liens, expenses, penalties, loss of permits and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises by or for Tenant or by any of Tenant’s employees, agents,
contractors or invitees.  Tenant’s obligations under this Paragraph 6.2(c) shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Tenant or Tenant’s
employees, agents, contractors or invitees, and the cost of investigation
(including consultants’ and attorneys’ fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved. 
Tenant’s obligations under this Paragraph 6.2(c) shall survive the expiration or
earlier termination of this Lease.

Landlord shall indemnify, protect, defend and hold Tenant, Tenant’s affiliates,
Lenders, and the officers, directors, shareholders, partners, employees,
managers, independent contractors, attorneys and agents of the foregoing
(“Tenant Entities”), harmless from and against any and all damages, liabilities,
judgments, costs, claims, liens, expenses, penalties, loss of permits and
attorneys’ and consultants’ fees arising out of or involving any Hazardous
Substance brought onto the Industrial Center by or for Landlord or by any of
Landlord’s employees, agents, contractors or invitees.  Landlord’s obligations
under this Paragraph 6.2(c) shall include, but not be limited to, the effects of
any contamination or injury to person, property or the environment created or
suffered by Landlord, and the cost of investigation (including consultants’ and
attorneys’ fees and testing), removal, remediation, restoration and/or abatement
thereof, or of any contamination therein involved.  Landlord’s obligations under
this Paragraph 6.2(c) shall survive the expiration or earlier termination of
this Lease.

6.3                                 Tenant’s Compliance with Requirements. 
Tenant shall, at Tenant’s sole cost and expense, fully, diligently and in a
timely manner, comply with all “Applicable Requirements,” which term is used in
this Lease to mean all laws, rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable fire insurance underwriter or rating bureau, and the
recommendations of Landlord’s engineers and/or consultants, relating in any
manner to the Premises (including but not limited to matters pertaining to (i)
industrial hygiene, (ii) environmental conditions on, in, under or about the
Premises, including soil and groundwater conditions, and (iii) the use,
generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill or release of any Hazardous Substance), now in
effect or which may hereafter come into effect.  Tenant shall, within 5 days
after receipt of Landlord’s written request, provide Landlord with copies of all

10


--------------------------------------------------------------------------------


documents and information evidencing Tenant’s compliance with any Applicable
Requirements and shall immediately upon receipt, notify Landlord in writing
(with copies of any documents involved) of any threatened or actual claim,
notice, citation, warning, complaint or report pertaining to or involving
failure by Tenant or the Premises to comply with any Applicable Requirements.

6.4                                 Inspection; Compliance with Law.  In
addition to Landlord’s environmental monitoring and insurance program, the cost
of which is included in Operating Expenses, Landlord and the holders of any
mortgages, deeds of trust or ground leases on the Premises (“Lenders”) shall
have the right to enter the Premises at any time in the case of an emergency,
and otherwise at reasonable times, for the purpose of inspecting the condition
of the Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements.  Landlord shall be entitled to employ experts and/or
consultants in connection therewith to advise Landlord with respect to Tenant’s
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Substance on or from the Premises.  The cost and expenses of any such
inspections shall be paid by the party requesting same. Landlord shall use
reasonable efforts to ensure any such entry into the Premises to be performed in
a manner that does not materially interfere with Tenant’s use and enjoyment of
the Premises and shall indemnify, protect, defend and hold Tenant, the Tenant
Entities and the Premises, harmless from and against any and all damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys’ and consultants’ fees arising out of any such entry into
the Premises.

7.                                      Maintenance, Repairs, Trade Fixtures and
Alterations.

7.1                                 Tenant’s Obligations.  Subject to the
provisions of Paragraph 7.2 (Landlord’s Obligations), Paragraph 9 (Damage or
Destruction), Paragraph 14 (Condemnation) and Landlord’s obligation to deliver
the Premises to Tenant in Required Delivery Condition, Tenant shall, at Tenant’s
sole cost and expense and at all times, keep the Premises and every part thereof
in good order, condition and repair (whether or not such portion of the Premises
requiring repair, or the means of repairing the same, are reasonable or readily
accessible to Tenant and whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements or the age of such portion
of the Premises) including, without limiting the generality of the foregoing,
all equipment or facilities exclusively serving the Premises and no other space,
such as plumbing, heating, air conditioning, ventilating, electrical, lighting
facilities, boilers, fired or unfired pressure vessels, fire hose connectors if
within the Premises, fixtures, interior walls, interior surfaces of exterior
walls, ceilings, floors, windows, doors, plate glass, and skylights, but
excluding any items which are the responsibility of Landlord pursuant to
Paragraph 7.2 below.  Tenant’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair.

7.2                                 Landlord’s Obligations.  Subject to the
provisions of Paragraph 6 (Use), Paragraph 7.1 (Tenant’s Obligations), Paragraph
9 (Damage or Destruction) and Paragraph 14 (Condemnation), Landlord at its
expense and not subject to reimbursement pursuant to Paragraph 4.2, shall keep
in good order, condition and repair (including replacements) the foundations,

11


--------------------------------------------------------------------------------


structural components of the roof, floor slab, exterior walls of the Building,
utility systems (including, but not limited to, any plumbing, heating, air
conditioning, ventilating, electrical, mechanical, lighting facilities, boilers,
fired or unfired pressure vessels, fire hose connectors) that do not serve the
Premises exclusively and any portions of any utility systems located outside the
Premises.  Landlord, subject to reimbursement pursuant to Paragraph 4.2, shall
keep in good order, condition and repair the nonstructural components of the
Building roof and Common Areas.

7.3                                 Alterations.  Tenant shall not make nor
cause to be made any alterations, installations in, on, under or about the
Premises without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Tenant shall have the right to make cosmetic non-structural alterations to the
Premises, such as painting, carpeting and wall papering, costing no more than
$50,000.00.  Any alterations, physical additions or improvements to the Premises
made by Tenant shall at once become the property of Landlord and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease.  Nothing in this Lease shall be deemed to be, or construed in any way as
constituting, the consent or request of Landlord, expressed or implied, by
inference or otherwise, to any person, firm or corporation for the performance
of any labor or the furnishing of any materials for any construction,
rebuild­ing, alteration or repair of or to the Premises or any part thereof, nor
as giving Tenant any right, power or authority to contract for or permit the
rendering of any services or the furnishing of any materials which might in any
way give rise to the right to file any lien against Landlord’s interest in the
Premises.  Landlord shall have the right to post and keep posted at all
reasonable times on the Premises any notices which Landlord shall be required so
to post for the protection of Landlord and the Demised Premises from any such
lien.  Tenant agrees to promptly execute such instruments in recordable form as
are necessary to give public notice of the terms and conditions hereof.  Tenant
is hereby informed that Landlord may have already filed a notice in the public
records which precludes the Landlord’s interest in Building from being subject
to the liens of contractors performing work for Tenant.

7.4                                 Surrender/Restoration.  Tenant shall
surrender the Premises by the end of the last day of the Lease term or any
earlier termination date, clean and free of debris and in good operating order,
condition and state of repair, ordinary wear and tear excepted.  Without
limiting the generality of the above, Tenant shall remove all personal property,
trade fixtures and floor bolts, patch all floors and cause all lights to be in
good operating condition.

8.                                      Insurance; Indemnity.

8.1                                 Payment of Premiums.  The cost of the
premiums above the Base Year 2006 for the insurance policies maintained by
Landlord under this Paragraph 8 shall be a Common Area Operating Expense
pursuant to Paragraph 4.2 hereof.  Premiums for policy periods commencing prior
to, or extending beyond, the term of this Lease shall be prorated to coincide
with the corresponding Commencement Date or Expiration Date.

12


--------------------------------------------------------------------------------


8.2                                 Tenant’s Insurance.

(a)                                  At its sole cost and expense, Tenant shall
maintain in full force and effect during the Term of the lease the following
insurance coverages insuring against claims which may arise from or in
connection with the Tenant’s operation and use of the leased premises.

(i)                                     Commercial General Liability with
minimum limits of $1,000,000 per occurrence; $3,000,000 general aggregate for
bodily injury, personal injury and property damage.

(ii)                                  Workers’ Compensation insurance with
statutory limits and Employers Liability with a $1,000,000 per accident limit
for bodily injury or disease.

(iii)                               Automobile Liability covering all owned,
non-owned and hired vehicles with a $1,000,000 per accident limit for bodily
injury and property damage.

(iv)  “All risk” property insurance insuring loss to any tenant improvements or
betterments and business personal property on a full replacement cost basis with
no coinsurance penalty provision; and Business Interruption Insurance with a
limit of liability representing loss of at least approximately six months of
income.

(b)                                 Tenant shall deliver to Landlord
certificates of all insurance reflecting evidence of required coverages prior to
initial occupancy; and annually thereafter.

(c)                                  If, in the reasonable opinion of Landlord’s
insurance advisor, the amount or scope of such coverage is deemed inadequate at
any time during the Term, Tenant shall increase such coverage to such reasonable
amounts or scope as Landlord’s advisor deems adequate.

(d)                                 All insurance required under Paragraph 8.2
(a) shall (i) be primary and non-contributory; (ii) provide for severability of
interests, (iii) be issued by insurers, licensed to do business in the state in
which the Premises are located and which are rated A:VII or better by Best’s Key
Rating Guide, (iv) be endorsed to include Landlord and such other persons or
entities as Landlord may from time to time designate in a written notice to
Tenant, as additional insureds (Commercial General Liability only), and (v) be
endorsed to provide that the insurer will endeavor to provide at least 30-days
prior notification of cancellation or material change in coverage to said
additional insureds.

8.3                                 Landlord’s Insurance.  Landlord shall
maintain all risk, including earthquake and flood, insurance covering the
buildings within the Industrial Center, Commercial General Liability and such
other insurance in such amounts and covering such other liability or hazards as
deemed appropriate by Landlord.  The amount and scope of coverage of Landlord’s
insurance shall be determined by Landlord from time to time in its sole
discretion and shall be subject to such deductible amounts as Landlord may
elect.  Landlord shall have the right to reduce or terminate any insurance or
coverage.  Premiums above the Base Year per Paragraph 4.2 for any such insurance
shall be a Common Area Operating Expense.

8.4                                 Waiver of Subrogation.  To the extent
permitted by law and without affecting the coverage provided by insurance
required to be maintained hereunder, Landlord and Tenant each

13


--------------------------------------------------------------------------------


waive any right to recover against the other on account of any and all claims
Landlord or Tenant may have against the other with respect to property insurance
actually carried, or required to be carried hereunder, to the extent of the
proceeds realized from such insurance coverage.

8.5                                 (a)                                 
Indemnity.  Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of:

(i)                                     any damage to any property (including
but not limited to property of any Landlord Entity) or death or injury to any
person occurring in or about the Premises, the Building or the Industrial Center
to the extent that such injury or damage shall be caused by or arise from
negligence or willful misconduct by or of Tenant, its agents, servants,
employees, invitees, or visitors;

(ii)                                  any breach or default of the part of
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Lease.

(b)                                 Cross-Indemnity.  Landlord shall protect,
indemnify and hold the Tenant Entities harmless from and against any and all
loss, claims, liability or costs (including court costs and attorney’s fees)
incurred by reason of:

(i)                                     any damage to any property (including
but not limited to property of any Tenant Entity) or death or injury to any
person occurring in or about the Premises, the Building or the Industrial Center
to the extent that such injury or damage shall be caused by or arise from
negligence or willful misconduct by Landlord, its agents, servants, employees,
invitees, or visitors;

The provisions of both Paragraph 8.5 (a) and Paragraph 8.5 (b) shall survive the
termination of this Lease with respect to any claims or liability accruing prior
to such termination.

8.6                                 Exemption of Landlord from Liability. 
Except to the extent caused by the gross negligence or willful misconduct of
Landlord or any of the Landlord Entities, Landlord Entities shall not be liable
for and Tenant waives any claims against Landlord Entities for injury or damage
to the person or the property of Tenant, Tenant’s employees, contractors,
invitees, customers or any other person in or about the Premises, Building or
Industrial Center from any cause whatsoever, including, but not limited to,
damage or injury which is caused by or results from (i) fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or (ii) from the condition of the Premises,
other portions of the Building or Industrial Center.  Landlord shall not be
liable for any damages arising from any act or neglect of any other tenant of
Landlord nor from the failure by Landlord to enforce the provisions of any other
lease in the Industrial Center.  Notwithstanding Landlord’s negligence or breach
of this Lease, Landlord shall under no circumstances be liable for injury to
Tenant’s business, for any loss of income or profit therefrom or any indirect,
consequential or punitive damages.

14


--------------------------------------------------------------------------------


9.                                      Damage or Destruction.

9.1                                 Termination Right.  Tenant shall give
Landlord immediate written notice of any material damage to the Premises. 
Subject to the provisions of Paragraph 9.2, if the Premises or the Building
shall be damaged to such an extent that there is substantial interference for a
period exceeding sixty (60) consecutive days with the conduct by Tenant of its
business at the Premises, Tenant, at any time prior to commencement of repair of
the Premises and following 10 days written notice to Landlord, may terminate
this Lease effective 30 days after delivery of such notice to Landlord.  Such
termination shall not excuse the performance by Tenant of those covenants, which
under the terms hereof survive termination.  Rent shall be abated in proportion
to the degree of interference during the period that there is such substantial
interference with the conduct of Tenant’s business at the Premises.  Abatement
of rent and Tenant’s right of termination pursuant to this provision shall be
Tenant’s sole remedy for failure of Landlord to keep in good order, condition
and repair the foundations and exterior walls of the Building, Building roof,
utility systems outside the Building, the Common Areas and HVAC.

9.2                                 Damage Caused by Tenant.  Tenant’s
termination rights under Paragraph 9.1 shall not apply if the damage to the
Premises or Building is the result of any act or omission of Tenant or of any of
Tenant’s agents, employees, customers, invitees or contractors (“Tenant Acts”). 
Any damage resulting from a Tenant Act shall be promptly repaired by Tenant. 
Landlord at its option may at Tenant’s expense repair any damage caused by
Tenant Acts.  Tenant shall continue to pay all rent and other sums due hereunder
and shall be liable to Landlord for all damages that Landlord may sustain
resulting from a Tenant Act.

10.                               Real Property Taxes.

10.1                           Payment of Real Property Taxes.  Landlord shall
pay the Real Property Taxes due and payable during the term of this Lease and,
except as otherwise provided in Paragraph 10.3, any such amounts above the Base
Year 2006 shall be included in the calculation of Operating Expenses in
accordance with the provisions of Paragraph 4.2.

10.2                           Real Property Tax Definition.  As used herein,
the term “Real Property Taxes” is any form of real estate tax or assessment,
general, special, ordinary or extraordinary, imposed or levied upon (a) the
Industrial Center, or (b) any interest of Landlord in the Industrial Center. 
Real Property Taxes include (i) any license fee, improvement bond or bonds, levy
or tax; (ii) any tax or charge which replaces or is in addition to any of such
above-described “Real Property Taxes” and (iii) any fees, expenses or costs
(including attorney’s fees, expert fees and the like) incurred by Landlord in
protesting or contesting any assessments levied or any tax rate (but only to the
extent of actual savings achieved by any such protest or contest).  The term
“Real Property Taxes” shall also include any increase resulting from a change in
the ownership of the Industrial Center or Building, the execution of this Lease
or any modification, amendment or transfer thereof.  Real Property Taxes for tax
years commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date or Expiration
Date. Notwithstanding anything to the contrary herein, “Real Property Taxes”
shall

15


--------------------------------------------------------------------------------


not include (i) income, intangible, franchise, capital stock, excise, estate or
inheritance taxes or taxes substituted for or in lieu of the foregoing
exclusions; or (ii) taxes on rents, gross receipts or revenues of Landlord from
the Industrial Center

10.3                           Additional Improvements.  Operating Expenses
shall not include Real Property Taxes attributable to improvements placed upon
the Industrial Center by other tenants or by Landlord for the exclusive
enjoyment of such other tenants.  Notwithstanding Paragraph 10.1 hereof, Tenant
shall, however, pay to Landlord at the time Operating Expenses are payable under
Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
by reason of improvements placed upon the Premises by Tenant or at Tenant’s
request.

10.4                           Joint Assessment.  If the Building is not
separately assessed, Real Property Taxes allocated to the Building shall be an
equitable proportion of the Real Property Taxes for all of the land and
improvements included within the tax parcel assessed.

10.5                           Tenant’s Property Taxes.  Tenant shall pay prior
to delinquency all taxes assessed against and levied upon Tenant’s improvements,
fixtures, furnishings, equipment and all personal property of Tenant contained
in the Premises or stored within the Industrial Center.

11.                               Utilities.  Tenant shall pay directly for all
utilities and services supplied to the Premises, including but not limited to
electricity, telephone, security, gas and cleaning of the Premises, together
with any taxes thereon. Landlord represents and warrants that electricity and
gas are separately metered to the Premises.  In the event that any such
utilities are interrupted for more than 48 continuous hours due to any negligent
or willful act or omission of Landlord or any employee, contractor or invitee of
Landlord, Tenant shall have the right to abate Rent one (1) day for each day
that such interruption continues.

12.                               Assignment and Subletting.

12.1                           Landlord’s Consent Required.

(a)                                  Tenant shall not assign, transfer, mortgage
or otherwise transfer or encumber (collectively, “assign”) or sublet all or any
part of Tenant’s interest in this Lease or in the Premises without Landlord’s
prior written consent which consent shall not be unreasonably withheld. 
Relevant criteria in determining reasonability of consent include, but are not
limited to, credit history of a proposed assignee or sublessee, references from
prior landlords, any substantial adverse change or intensification of use of the
Premises or the Common Areas and any limitations imposed by the Internal Revenue
Code and the Regulations promulgated thereunder relating to Real Estate
Investment Trusts.  Assignment or sublet shall not release Tenant from its
obligations hereunder.  Tenant shall not (i) sublet or assign or enter into
other arrangements such that the amounts to be paid by the sublessee or assignee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of the sublessee or assignee; or (ii) sublet the
Premises or assign this Lease in any other manner which could cause any portion
of the amounts received by Landlord pursuant to this Lease or any sublease to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of

16


--------------------------------------------------------------------------------


the Code, or which could cause any other income received by Landlord to fail to
qualify as income described in Section 856(c)(2) of the Internal Revenue Code
(the “Code”).  The requirements of this Section 12.1 shall apply to any further
subleasing by any subtenant.

(b)                                 Notwithstanding any provision in this Lease
to the contrary, Tenant shall be entitled to assign this Lease or sublease all
or a portion of the Premises without Landlord’s consent but only after written
notice to Landlord, to a corporation or entity (an “Affiliate”) in control of,
controlled by or under common control with Tenant.

(c)                                  Notwithstanding any provision in this Lease
to the contrary, Tenant shall be entitled to assign this Lease in connection
with a merger, consolidation or other business combination transaction, without
Landlord’s consent but only after written notice to Landlord, provided that such
surviving entity executes an agreement, in form and substance satisfactory to
Landlord, which memorializes that such surviving corporation shall be fully
liable for the performance of the obligations of Tenant under this Lease.

(d)                                 A change in the control of Tenant shall
constitute an assignment requiring Landlord’s consent.  The transfer, on a
cumulative basis, of 51% or more of the voting or management control of Tenant
shall constitute a change in control for this purpose.

(e)                                  No acceptance by Landlord of any rent or
any other sum of money from any assignee, sublessee or other category of
transferee shall be deemed to constitute Landlord’s consent to any assignment,
sublease, or transfer.  No such assignment, subletting, occupancy or collection
shall be deemed the acceptance of the assignee, tenant or occupant, as Tenant,
or a release of Tenant from the further performance by Tenant of Tenant’s
obligations under this Lease.  Any assignment or sublease consented to by
Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord’s
consent to any subsequent assignment or sublease.

13.                               Default; Remedies.

13.1                           Default.  The occurrence of any one of the
following events shall constitute an event of default on the part of Tenant
(“Default”):

(a)                                  The abandonment of the Premises by Tenant
(Tenant may vacate the Premises and the Premises shall not be deemed abandoned
so long as Tenant is maintaining the Premises and meeting all its other
obligations under this Lease);

(b)                                 Failure to pay any installment of Base Rent,
Additional Rent or any other monies due and payable hereunder, said failure
continuing for a period of five (5) days after written notice from Landlord;

(c)                                  A general assignment by Tenant for the
benefit of creditors;

17


--------------------------------------------------------------------------------


(d)                                 The filing of a voluntary petition in
bankruptcy by Tenant, the filing of a voluntary petition for an arrangement, the
filing of a petition, voluntary or involuntary, for reorganization, or the
filing of an involuntary petition by Tenant’s creditors; if such petition is not
dismissed within ninety (90) days after filing;

(e)                                  Receivership, attachment, of other judicial
seizure of the Premises or all or substantially all of Tenant’s assets on the
Premises;

(f)                                    Failure of Tenant to maintain insurance
as required by Paragraph 8.2;

(g)                                 Any material breach by Tenant of its
covenants under Paragraphs 6.2 or 6.3, including a material misrepresentation in
completion of Tenant’s Environmental and Use Questionnaire (Exhibit C) with said
breach continuing for a period of ten (10) days following Landlord’s written
notice thereof to Tenant; and

(h)                                 Failure in the performance of any of
Tenant’s covenants, agreements or obligations hereunder (except those failures
specified as events of Default in other Paragraphs of this Paragraph 13.1 which
shall be governed by such other Paragraphs), which failure continues for 20 days
after written notice thereof from Landlord to Tenant provided that, if Tenant
has exercised reasonable diligence to cure such failure and such failure cannot
be cured within such 20 day period despite reasonable diligence, Tenant shall
not be in default under this subparagraph unless Tenant fails thereafter
diligently and continuously to prosecute the cure to completion;

13.2                           Remedies.  In the event of any Default by Tenant,
Landlord shall have the remedies set forth in the Addendum attached hereto
entitled “Landlord’s Remedies in Event of Tenant Default, State of Georgia”.

13.3                           Late Charges.  Tenant hereby acknowledges that
late payment by Tenant to Landlord of rent and other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain.  Such costs include, but are
not limited to, processing and accounting charges.  Accordingly, if any
installment of rent or other sum due from Tenant shall not be received by
Landlord or Landlord’s designee within 10 days after such amount shall be due,
then, without any requirement for notice to Tenant, Tenant shall pay to Landlord
a late charge equal to 5% of such overdue amount.  The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payment by Tenant.  Acceptance of such late charge
by Landlord shall in no event constitute a waiver of Tenant’s Default with
respect to such overdue amount, nor prevent Landlord from exercising any of the
other rights and remedies granted hereunder.

14.                               Condemnation.  If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs.  If more than 10%
of the floor area of

18


--------------------------------------------------------------------------------


the Premises, or more than 25% of the portion of the Common Areas designated for
Tenant’s parking, is taken by condemnation, Tenant may, at Tenant’s option, to
be exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession) terminate this Lease
as of the date the condemning authority takes such possession.  If Tenant does
not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in the same proportion as the
rentable floor area of the Premises taken bears to the total rentable floor area
of the Premises.  No reduction of Base Rent shall occur if the condemnation does
not apply to any portion of the Premises.  Any award for the taking of all or
any part of the Premises under the power of eminent domain or any payment made
under threat of the exercise of such power shall be the property of Landlord,
provided, however, that Tenant shall be entitled to any compensation, separately
awarded to Tenant for Tenant’s relocation expenses and/or loss of Tenants trade
fixtures.  In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages in the
condemnation matter, repair any damage to the Premises caused by such
condemnation authority.  Tenant shall be responsible for the payment of any
amount in excess of such net severance damages required to complete such repair.

15.                               Estoppel Certificate and Financial Statements.

15.1                           Estoppel Certificate.  Each party (herein
referred to as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party, to the extent it can truthfully do so, an estoppel
certificate in the form attached hereto, plus such additional information,
confirmation a/or statements as be reasonably requested by the Requesting Party.

15.2                           Financial Statement.  If Landlord desires to
finance, refinance, or sell the Building, Industrial Center or any part thereof,
Tenant shall deliver to any potential lender or purchaser designated by Landlord
financial statements of Tenant for the past 3 years.  All such financial
statements shall be received by Landlord and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

16.                               Additional Covenants and Provisions.

16.1                           Severability.  The invalidity of any provision of
this Lease, as determined by a court of competent jurisdiction, shall not affect
the validity of any other provision hereof.

16.2                           Interest on Past-Due Obligations.  Any monetary
payment due Landlord hereunder not received by Landlord within 10 days following
the date on which it was due shall bear interest from the date due at 12% per
annum, but not exceeding the maximum rate allowed by law in addition to the late
charge provided for in Paragraph 13.3.

16.3                           Time of Essence.  Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

19


--------------------------------------------------------------------------------


16.4                           Landlord Liability.  Tenant, its successors and
assigns, shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the
Industrial Center, which interest includes, without limitation, all insurance
proceeds and condemnation awards and all rents and profits derived from and
after the date Tenant declares a default hereunder.  Tenant agrees to look
solely to such interest for the satisfaction of any liability or claim against
Landlord under this Lease.  In no event whatsoever shall Landlord (which term
shall include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, or stockholders of Landlord) ever be
personally liable for any such liability.

16.5                           No Prior or Other Agreements.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and supersedes all oral, written prior or contemporaneous agreements or
understandings.

16.6                           Notice Requirements.  All notices required or
permitted by this Lease shall be in writing and may be delivered in person (by
hand or by messenger or courier service) or may be sent by regular, certified or
registered mail or U.S. Postal Service Express Mail, with postage prepaid, and
shall be deemed sufficiently given if served in a manner specified in the
Paragraph 16.6.  The addresses noted adjacent to a Party’s signature on this
Lease shall be that Party’s address for delivery, or mailing.  Either Party may
by written notice to the other specify a different address for notice purposes,
except that upon Tenant’s taking possessing of the Premises, the Premises shall
constitute Tenant’s address for the purpose of mailing or delivering notices to
Tenant.  A copy of all notices required or permitted to be given to Landlord
hereunder shall be concurrently transmitted to such party or parties at such
addresses as noted below Landlord’s signature block or as Landlord may from time
to time hereafter designate by written notice to Tenant.

16.7                           Date of Notice.  Any notice sent by registered or
certified mail, return receipt requested, shall be deemed given on the date of
delivery shown on the receipt card, or if no delivery date is shown, the
postmark thereon.  If sent by regular mail, the notice shall be deemed given
upon delivery to Landlord or Tenant.  Notices delivered by United States Express
Mail or overnight courier that guarantees next day delivery shall be deemed
given upon delivery to Landlord or Tenant.  If notice is received on a Saturday
or a Sunday or a legal holiday, it shall be deemed received on the next business
day.

16.8                           Waivers.  No waiver by Landlord or Tenant of a
default by the other party shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent default by the other party of the same
or any other term, covenant or condition hereof.

16.9                           Holdover.  Tenant has no right to retain
possession of the Premises or any part thereof beyond the expiration or earlier
termination of this Lease.  If Tenant holds over with the consent of Landlord: 
(i) the Base Rent payable shall be increased to 150% of the Base Rent applicable
during the month immediately preceding such expiration or earlier termination;
(ii) Tenant’s right to possession shall terminate on 30 days notice from
Landlord and (iii) all other

20


--------------------------------------------------------------------------------


terms and conditions of this Lease shall continue to apply.  Nothing contained
herein shall be construed as a consent by Landlord to any holding over by
Tenant.  Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, demands, actions, losses, damages, obligations,
costs and expenses, including, without limitation, attorneys’ fees incurred or
suffered by Landlord by reason of Tenant’s failure to surrender the Premises on
the expiration or earlier termination of this Lease in accordance with the
provisions of this Lease; provided, however, that Tenant shall be liable for
consequential damages if and only if Landlord has an executed Lease for the
Premises with a third party tenant, and Landlord has provided Tenant with
written notice not less than ten (10) days prior to the date Landlord requires
possession of the Premises per the Lease with a third party tenant.

16.10                     Cumulative Remedies.  No remedy or election hereunder
shall be deemed exclusive but shall, wherever possible, be cumulative with all
other remedies in law or in equity.

16.11                     Binding Effect: Choice of Law.  This Lease shall be
binding upon the Parties, their personal representatives, successors and assigns
and be governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

16.12                     Landlord.  The covenants and obligations contained in
this Lease on the part of Landlord are binding on Landlord, its successors and
assigns, only during and in respect of their respective period of ownership of
such interest in the Industrial Center.  In the event of any transfer or
transfers of such title to the Industrial Center, Landlord (and in case of any
subsequent transfers or conveyances, the then grantor) shall be concurrently
freed and relieved from and after the date of such transfer or conveyance,
without any further instrument or agreement, of all liability with respect to
the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed provided that the purchaser,
transferee, or assignee assumes in writing, all of Landlord’s obligations under
this Lease arising after the date of such sale, transfer or assignment.

16.13                     Attorneys’ Fees and Other Costs.  If any Party brings
an action or proceeding to enforce the terms hereof or declare rights hereunder,
the Prevailing Party (as hereafter defined) in any such proceeding shall be
entitled to reasonable attorneys’ fees.  The term “Prevailing Party” shall
include, without limitation, a Party who substantially obtains or defeats the
relief sought.  Landlord shall be entitled to reasonable attorneys’ fees, costs
and expenses incurred in preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting breach. 
Tenant shall reimburse Landlord on demand for all reasonable legal, engineering
and other professional services expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder.

16.14                     Landlord’s Access; Showing Premises; Repairs. 
Landlord and Landlord’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times upon
reasonable notice for the purpose of showing the same to prospective purchasers,
lenders, or (during the last six months of the Term) tenants, and making such

21


--------------------------------------------------------------------------------


alterations, repairs, improvements or additions to the Premises or to the
Building, as Landlord may reasonably deem necessary.  Landlord may at any time
place on or about the Premises or Building any ordinary “For Sale” signs and
Landlord may at any time during the last 180 days of the term hereof place on or
about the Premises any ordinary “For Lease” signs.  All such activities of
Landlord shall be without abatement of rent or liability to Tenant. Landlord
shall cause any such entry into the Premises to be performed in a manner that
does not materially interfere with Tenant’s use and enjoyment of the Premises
and shall indemnify, protect, defend and hold Tenant, the Tenant Entities and
the Premises, harmless from and against any and all damages, liabilities,
judgments, costs, claims, liens, expenses, penalties, loss of permits and
attorneys’ and consultants’ fees arising out of any such entry into the
Premises.

16.15                     Signs.  Tenant shall not place any signs at or upon
the exterior of the Premises or the Building, except that Tenant may, with
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed, install (but not on the roof) such signs as are reasonably required
to advertise Tenant’s own business so long as such signs are in a location
reasonably designated by Landlord and comply with sign ordinances and the
signage criteria reasonably established for the Industrial Center by Landlord.

16.16                     Termination: Merger.  Unless specifically stated
otherwise in writing by Landlord, the voluntary or other surrender of this Lease
by Tenant, the mutual termination or cancellation hereof, or a termination
hereof by Landlord for Default by Tenant, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, Landlord shall, in
the event of any such surrender, termination or cancellation, have the option to
continue any one or all of any existing subtenancies.  Landlord’s failure within
10 days following any such event to make a written election to the contrary by
written notice to the holder of any such lesser interest, shall constitute
Landlord’s election to have such event constitute the termination of such
interest.

16.17                     Quiet Possession.  Upon payment by Tenant of the Base
Rent and Additional Rent for the Premises and the performance of all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed under this Lease, Tenant shall have quiet possession of the Premises
for the entire term hereof subject to all of the provisions of this Lease.

16.18                     Subordination; Attornment; Non-Disturbance.

(a)                                  Subordination.  This Lease shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or mortgage (collectively, “Mortgage”) now or hereafter placed by
Landlord upon the real property of which the Premises are a part, to any and all
advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof.  Tenant agrees that any
person holding any Mortgage shall have no duty, liability or obligation to
perform any of the obligations of Landlord under this Lease.  In the event of
Landlord’s default with respect to any such obligation, Tenant will give any
Lender, whose name and address have previously in writing been furnished Tenant,
notice of  a default by Landlord.  Tenant may not exercise any remedies for
default by Landlord unless and until Landlord and the Lender shall have received
written notice of such default and a reasonable time (not less than 90 days)
shall thereafter have elapsed without the default having been cured.

22


--------------------------------------------------------------------------------


If any Lender shall elect to have this Lease superior to the lien of its
Mortgage and shall give written notice thereof to Tenant, this Lease shall be
deemed prior to such Mortgage.  The provisions of a Mortgage relating to the
disposition of condemnation and insurance proceeds shall prevail over any
contrary provisions contained in this Lease.

(b)                                 Attornment.  Subject to the non-disturbance
provisions of subparagraph C of this Paragraph 16.18, Tenant agrees to attorn to
a Lender or any other party who acquires ownership of the Premises by reason of
a foreclosure of a Mortgage. In the event of such foreclosure, such new owner
shall not:  (i) be liable for any act or omission of any prior landlord or with
respect to events occurring prior to acquisition of ownership, (ii) be subject
to any offsets or defenses which Tenant might have against any prior Landlord,
or (iii) be liable for security deposits or be bound by prepayment of more than
one month’s rent.

(c)                                  Non-Disturbance.  With respect to Mortgage
entered into by Landlord after the execution of this Lease, Tenant’s
subordination of this Lease shall be subject to receiving assurance (a
“non-disturbance agreement”) from the Mortgage holder that Tenant’s possession
and this Lease will not be disturbed so long as Tenant is not in default and
attorns to the record owner of the Premises.

(d)                                 Self-Executing.  The agreements contained in
this Paragraph 16.18 shall be effective without the execution of any further
documents; provided, however, that upon written request from Landlord or a
Lender in connection with a sale, financing or refinancing of Premises, Tenant
and Landlord shall execute such further writings as may be reasonably required
to separately document any such subordination or non-subordination, attornment
and/or non-disturbance agreement as is provided for herein.  Landlord is hereby
irrevocably vested with full power to subordinate this Lease to a Mortgage.

16.19                     Rules and Regulations.  Tenant agrees that it will
abide by, and to cause its employees, suppliers, shippers, customers, tenants,
contractors and invitees to abide by all reasonable rules and regulations
(“Rules and Regulations,” attached as Exhibit B) which Landlord may make from
time to time for the management, safety, care, and cleanliness of the Common
Areas, the parking and unloading of vehicles and the preservation of good order,
as well as for the convenience of other occupants or tenants of the Building and
the Industrial Center and their invitees.  Landlord shall enforce such Rules and
Regulations in a non-discriminatory manner.

16.20                     Security Measures.  Tenant acknowledges that the
rental payable to Landlord hereunder does not include the cost of guard service
or other security measures.  Landlord has no obligations to provide same. 
Tenant assumes all responsibility for the protection of the Premises, Tenant,
its agents and invitees and their property from the acts of third parties.

16.21                     Reservations.  Landlord reserves the right to grant
such easements that Landlord deems necessary and to cause the recordation of
parcel maps, so long as such easements and maps do not interfere with the use of
the Premises, Common Areas or Building by Tenant.

23


--------------------------------------------------------------------------------


Tenant agrees to sign any documents reasonable requested by Landlord to
effectuate any such easements or maps.

16.22                     Conflict. Any conflict between the printed provisions
of this Lease and the typewritten or handwritten provisions, including a Special
Terms Addendum, if any, shall be controlled by the typewritten or handwritten
provisions.

16.23                     Offer.  Preparation of this Lease by either Landlord
or Tenant or Landlord’s agent or Tenant’s agent  and submission of same to
Tenant or Landlord shall not be deemed an offer to lease.  This Lease is not
intended to be binding until executed and delivered by all Parties hereto.

16.24                     Amendments.  This Lease may be modified only in
writing, signed by the parties in interest at the time of the modification.

16.25                     Multiple Parties.  Except as otherwise expressly
provided herein, if more than one person or entity is named herein as Tenant,
the obligations of such persons shall be the joint and several responsibility of
all persons or entities named herein as such Tenant.

16.26                     Authority.  Each person signing on behalf of Landlord
or Tenant warrants and represents that she or is authorized to execute and
deliver this Lease and to make it a binding obligation of Landlord or Tenant.

16.27                     Brokers.  Tenant represents and warrants to Landlord
that, except for those parties set forth in Paragraph 1.12 (the “Brokers”),
Tenant has not engaged or had any conversations or negotiations with any broker,
finder or other third party concerning the leasing of the Premises to Tenant who
would be entitled to any commission or fee based on the execution of this
Lease.  Tenant hereby further represents and warrants to Landlord that Tenant is
not receiving and is not entitled to receive any rebate, payment or other
remuneration, either directly or indirectly, from the Brokers, and that it is
not otherwise sharing in or entitled to share in any commission or fee paid to
the Brokers by Landlord or any other party in connection with the execution of
this Lease, either directly or indirectly.  Tenant hereby indemnifies Landlord
against and from any claims for any brokerage commissions (except those payable
to the Brokers, all of which are payable by Landlord pursuant to a separate
agreement) and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, for any
breach of the foregoing.  The foregoing indemnification shall survive the
termination of this Lease for any reason.

16.28                     Usufruct.  This contract shall create the relationship
of landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has a usufruct, not subject to levy and sale, and not
assignable by Tenant except as expressly set forth herein.

16.29                     Lease Captions.  The captions of this Lease are for
convenience only and are not a part of this Lease, and do not in any way define,
limit, describe or amplify the terms or provisions of this Lease or the scope or
intent thereof.

24


--------------------------------------------------------------------------------


16.30                     Counterparts.  This Lease may be executed in multiple
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

16.31                     Interpretation.  The parties acknowledge that this
Lease is the result of negotiations between the parties, and in construing any
ambiguity hereunder no presumption shall be made in favor of either party.  No
inference shall be made from any item, which has been stricken from this Lease
other than the deletion of such item.

The parties hereto have executed this Lease on the dates specified below their
respective signatures.

Landlord:

 

Tenant:

 

 

 

 

AMB Property, L.P., a Delaware limited

 

Immucor, Inc., a Georgia corporation

partnership

 

 

 

 

 

By:

AMB Property Corporation, a

 

By:

 /s/ Ralph A. Eatz

 

 

Maryland corporation, its general

 

 

      Ralph A. Eatz

 

 

partner

 

Title:

   Senior Vice President

 

 

 

 

 

 

By:

    /s/ Christos F. Kombours

 

Witness:

/s/ C Vinson

 

 

      Christos F. Kombours

 

Print Name:

Connie Vinson

 

Title:

   Vice President

 

 

 

 

 

 

Date:

   12-27-05

 

Witness:

   /s/ Kimberly A. Smith

 

 

 

Print Name:

  Kimberly A. Smith

 

Address for Notice Purposes:

 

 

 

Date

  12-29-05

 

  3130 Gateway Drive

 

 

 

 

 

Address for Notice Purposes:

 

  Norcross, GA 30091

 

 

 

 

60 State Street

 

 

 

 

Suite 1200

 

 

 

Boston, MA 02109

 

 

Attn:

      Ralph Eatz

 

 

 

Telephone: (770) 441-2051

Attn: Kent Greenawalt

 

Facsimile: (770) 242-8930

Telephone: (617) 619-9328

 

 

Facsimile: (617) 619-9428

 

 

 

25


--------------------------------------------------------------------------------


ADDENDUM

LANDLORD’S REMEDIES IN THE EVENT OF TENANT DEFAULT

(State of Georgia)

Notwithstanding anything to the contrary contained within the foregoing
document, the following shall apply:

(a)                                  In the event of any Default by Tenant,
Landlord may, at Landlord’s option, without any demand or notice whatsoever
(except as expressly required in Paragraph 13 of the Lease):

(i)                                     Terminate this Lease by giving Tenant
notice of termination, in which event this Lease shall expire and terminate on
the date specified in such notice of termination and all rights of Tenant under
this Lease and in and to the Premises shall terminate.  Tenant shall remain
liable for all obligations under this Lease arising up to the date of such
termination, and Tenant shall surrender the Premises to Landlord on the date
specified in such notice; or

(ii)                                  Terminate this Lease as provided in
subparagraph (a)(i) above and recover from Tenant all damages Landlord may incur
by reason of Tenant’s default, including, without limitation, an amount which,
at the date of such termination, is calculated as follows:  (1) the value of the
excess, if any, of (A) the Base Rent, Additional Rent and all other sums which
would have been payable hereunder by Tenant for the period commencing with the
day following the date of such termination and ending with the Expiration Date
had this Lease not been terminated (the “Remaining Term”), over (B) the
aggregate reasonable rental value of the Premises for the Remaining Term (which
excess, if any shall be discounted to present value at the “Treasury Yield” as
defined below for the Remaining Term); plus (2) the reasonable costs of
recovering possession of the Premises and all other expenses incurred by
Landlord due to Tenant’s default, including, without limitation, reasonable
attorney’s fees; plus (3) the unpaid Base Rent and Additional Rent earned as of
the date of termination plus any interest and late fees due hereunder, plus
other sums of money and damages owing on the date of termination by Tenant to
Landlord under this Lease or in connection with the Premises.  The amount as
calculated above shall be deemed immediately due and payable.  The payment of
the amount calculated in subparagraph (ii)(1) shall not be deemed a penalty but
shall merely constitute payment of liquidated damages, it being understood and
acknowledged by Landlord and Tenant that actual damages to Landlord are
extremely difficult, if not impossible, to ascertain.  “Treasury Yield” shall
mean the rate of return in percent per annum of Treasury Constant Maturities for
the length of time specified as published in document H.15(519) (presently
published by the Board of Governors of the U.S. Federal Reserve System titled
“Federal Reserve Statistical Release”) for the calendar week immediately
preceding the calendar week in which the termination occurs.  If the rate of
return of Treasury Constant Maturities for the calendar week in question is not
published on or before the business day preceding the date of the Treasury Yield
in question is to become effective, then the Treasury Yield shall be based upon
the rate of return of Treasury Constant Maturities for the length of time
specified for the most recent calendar week for which

1


--------------------------------------------------------------------------------


such publication has occurred.  If no rate of return for Treasury Constant
Maturities is published for the specific length of time specified, the Treasury
Yield for such length of time shall be the weighted average of the rates of
return of Treasury Constant Maturities most nearly corresponding to the length
of the applicable period specified.  If the publishing of the rate of return of
Treasury Constant Maturities is ever discontinued, then the Treasury Yield shall
be based upon the index which is published by the Board of Governors of the U.S.
Federal Reserve System in replacement thereof or, if no such replacement index
is published, the index which, in Landlord’s reasonable determination, most
nearly corresponds to the rate of return of Treasury Constant Maturities.  In
determining the aggregate reasonable rental value pursuant to
subparagraph†(ii)(1)(B) above, the parties hereby agree that, at the time
Landlord seeks to enforce this remedy, all relevant factors should be
considered, including, but not limited to, (a)†the length of time remaining in
the Term, (b)†the then current market conditions in the general area in which
the Building is located, (c)†the likelihood of reletting the Premises for a
period of time equal to the remainder of the Term, (d)†the net effective rental
rates then being obtained by landlords for similar type space of similar size in
similar type buildings in the general area in which the Building is located,
(e)†the vacancy levels in the general area in which the Building is located,
(f)†current levels of new construction that will be completed during the
remainder of the Term and how this construction will likely affect vacancy rates
and rental rates and (g) inflation; or

(iii)                               Without terminating this Lease, declare
immediately due and payable the sum of the following: (1) the present value
(calculated using the “Treasury Yield”) of all Base Rent and Additional Rent due
and coming due under this Lease for the entire Remaining Term (as if by the
terms of this Lease they were payable in advance), plus (2) the cost of
recovering and reletting the Premises and all other expenses incurred by
Landlord in connection with Tenant’s default, plus (3) any unpaid Base Rent,
Additional Rent and other rentals, charges, assessments and other sums owing by
Tenant to Landlord under this Lease or in connection with the Premises as of the
date this provision is invoked by Landlord, plus (4) interest on all such
amounts from the date due at the Interest Rate, and Landlord may immediately
proceed to distrain, collect, or bring action for such sum, or may file a proof
of claim in any bankruptcy or insolvency proceedings to enforce payment thereof;
provided, however, that such payment shall not be deemed a penalty or liquidated
damages, but shall merely constitute payment in advance of all Base Rent and
Additional Rent payable hereunder throughout the Term, and provided further,
however, that upon Landlord receiving such payment, Tenant shall be entitled to
receive from Landlord all rents received by Landlord from other assignees,
tenants and subtenants on account of said Premises during the remainder of the
Term (provided that the monies to which Tenant shall so become entitled shall in
no event exceed the entire amount actually paid by Tenant to Landlord pursuant
to this subparagraph (iii)), less all costs, expenses and attorneys’ fees of
Landlord incurred but not yet reimbursed by Tenant in connection with recovering
and reletting the Premises; or

(iv)                              Without terminating this Lease, in its own
name but as agent for Tenant, enter into and upon and take possession of the
Premises or any part thereof.  Any property remaining in the Premises may be
removed and stored in a warehouse or elsewhere at the cost of, and for the
account of, Tenant without Landlord being deemed guilty of trespass or

2


--------------------------------------------------------------------------------


becoming liable for any loss or damage which may be occasioned thereby unless
caused by Landlord’s negligence.  Thereafter, Landlord may, but shall not be
obligated to, lease to a third party the Premises or any portion thereof as the
agent of Tenant upon such terms and conditions as Landlord may deem necessary or
desirable in order to relet the Premises.  The remainder of any rentals received
by Landlord from such reletting, after the payment of any indebtedness due
hereunder from Tenant to Landlord, and the payment of any costs and expenses of
such reletting, shall be held by Landlord to the extent of and for application
in payment of future rent owed by Tenant, if any, as the same may become due and
payable hereunder.  If such rentals received from such reletting shall at any
time or from time to time be less than sufficient to pay to Landlord the entire
sums then due from Tenant hereunder, Tenant shall pay any such deficiency to
Landlord.  Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for any such previous
default provided same has not been cured; or

(v)                                 Without terminating this Lease, and with or
without notice to Tenant, enter into and upon the Premises and, without being
liable for prosecution or any claim for damages therefor, maintain the Premises
and repair or replace any damage thereto or do anything or make any payment for
which Tenant is responsible hereunder.  Tenant shall reimburse Landlord
immediately upon demand for any reasonable expenses which Landlord incurs in
thus effecting Tenant’s compliance under this Lease and Landlord shall not be
liable to Tenant for any damages with respect thereto; or

(vi)                              Without liability to Tenant or any other party
and without constituting a constructive or actual eviction, suspend or
discontinue furnishing or rendering to Tenant any property, material, labor,
utilities or other service, wherever Landlord is obligated to furnish or render
the same so long as a Default exists under this Lease; or

(vii)                           With or without terminating this Lease, allow
the Premises to remain unoccupied and collect rent from Tenant as it comes due;
or

(viii)                        Pursue such other remedies as are available at law
or equity.

(b)                                 If this Lease shall terminate as a result of
or while there exists a Default hereunder, any funds of Tenant held by Landlord
may be applied by Landlord to any damages payable by Tenant (whether provided
for herein or by law) as a result of such termination or default.

(c)                                  Neither the commencement of any action or
proceeding, nor the settlement thereof, nor entry of judgment thereon shall bar
Landlord from bringing subsequent actions or proceedings from time to time, nor
shall the failure to include in any action or proceeding any sum or sums then
due be a bar to the maintenance of any subsequent actions or proceedings for the
recovery of such sum or sums so omitted.

(d)                                 No agreement to accept a surrender of the
Premises and no act or omission by Landlord or Landlord’s agents during the Term
shall constitute an acceptance or surrender of

3


--------------------------------------------------------------------------------


the Premises unless made in writing and signed by Landlord.  No re-entry or
taking possession of the Premises by Landlord shall constitute an election by
Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant.  No provision of this Lease shall be deemed to have been waived
by either party unless such waiver is in writing and signed by the party making
such waiver.  Landlord’s acceptance of Base Rent or Additional Rent in full or
in part following a Default hereunder shall not be construed as a waiver of such
Default.  No custom or practice which may grow up between the parties in
connection with the terms of this Lease shall be construed to waive or lessen
either party’s right to insist upon strict performance of the terms of this
Lease, without a written notice thereof to the other party.

(e)                                  If a Default shall occur, Tenant shall pay
to Landlord, on demand, all expenses incurred by Landlord as a result thereof,
including reasonable attorneys’ fees, court costs and expenses actually
incurred.

4


--------------------------------------------------------------------------------


ADDENDUM

SPECIAL TERMS

Notwithstanding anything contained within this Lease to the contrary, the
following terms and conditions shall apply:

1)             BROKER DISCLOSURE:  Pursuant to Georgia Real Estate Commission
Regulation 520-1-08, Trammell Crow Services, Inc. and CB Richard Ellis make the
following disclosures concerning this Lease transaction:

a)                                      In this transaction, CB Richard Ellis
represents the Landlord and Trammell Crow Services, Inc. represents the Tenant.

b)                                     In this transaction, Trammell Crow
Services, Inc. and CB Richard Ellis shall receive compensation from Landlord
exclusively.

Both Tenant and Landlord acknowledge, agree with, and consent to the
representation and compensation disclosed above.

2)             BASE RENT. Pursuant to Paragraphs 1.4 and 4.1 herein, Tenant
shall pay Base Rent in the following amounts:

Period

 

Monthly Base Rent

 

12/31/05 – 08/31/06

 

$0.00 / $0.00 psf

 

09/01/06 – 08/31/07

 

$6,058.34 / $4.30 psf

 

09/01/07 – 08/31/08

 

$6,179.51 / $4.39 psf

 

09/01/08 – 08/31/09

 

$6,303.10 / $4.47 psf

 

09/01/09 – 08/31/10

 

$6,429.16 / $4.56 psf

 

09/01/10 – 08/31/11

 

$6,557.74 / $4.65 psf

 

09/01/11 – 08/31/12

 

$6,688.90 / $4.75 psf

 

09/01/12 – 08/31/13

 

$6,822.68 / $4.84 psf

 

09/01/13 – 08/31/14

 

$6,959.13 / $4.94 psf

 

09/01/14 – 08/31/15

 

$7,098.31 / $5.04 psf

 

09/01/15 – 08/31/16

 

$7,240.28 / $5.14 psf

 

 

Rent is due on or before the first day of the month. .  If the Commencement Date
of December 31, 2005 is delayed, Tenant shall still be entitled to receive full
abatement of Base Rent during the first eight (8) months of the Term in addition
to Tenant’s right to free rent for such delay under Paragraph 3.2

3)             TENANT IMPROVEMENT ALLOWANCE.  Landlord shall make available to
Tenant an allowance (the “Improvement Allowance”) in the amount of $100,000.00. 
The Improvement Allowance shall be used to pay for costs and expenses incurred
in connection with renovations, alterations, additions or improvements to the
Premises made by or for Tenant at any time after

1


--------------------------------------------------------------------------------


the date this Agreement has been fully executed but prior to June 30, 2006
(collectively, “New Alterations”). New Alterations shall be subject to the
conditions and requirements of the Lease.  The architect designing, contractor
performing and contract for any New Alterations work shall be subject to
Landlord’s and Tenant’s reasonable review and approval.  If such New Alterations
work is performed by contractors who enter into direct contracts with Tenant,
then upon the completion of any New Alterations Tenant shall provide to Landlord
a complete package of invoices, contracts, permits, warranties and lien waivers
pertaining to the New Alterations work, which shall be subject to Landlord’s
reasonable review and approval (which shall not be unreasonably withheld,
conditioned or delayed).  Upon such approval, Landlord shall provide to Tenant a
check for the approved costs and expenses for such New Alterations work, or, at
Tenant’s written direction, shall remit payments to the third parties to whom
such payments are owed and who have provided (or shall provide) lien waivers for
such payments.  Whether such New Alterations work is performed by contractors
who enter into direct contracts with Landlord or with Tenant, in no event shall
Landlord be obligated to remit to or on behalf of Tenant an amount, in the
aggregate, in excess of the Improvement Allowance for the New Alterations work. 
Tenant shall at its sole cost and expense pay for any and all costs and expenses
of any such New Alterations work in excess of the Improvement Allowance before
or concurrently with Landlord’s payment for same as provided above.  Landlord
hereby acknowledges that, at Tenant’s election, Tenant may contract for the New
Alterations work and manage the New Alterations work, or Tenant may contract for
the New Alterations work and, at Tenant’s sole cost and expense, engage a
third-party construction manager to manage such work, or Tenant may request that
Landlord or Landlord’s managing agent contract with the contractor performing
such New Alterations work and/or manage such New Alterations work.

At the time of Landlord’s approval, Landlord shall also notify Tenant of any
improvements contained in the New Alterations which Landlord will require Tenant
to remove at the termination of the Lease. If Landlord fails to notify Tenant
within 10 business days of the Approval, then the improvements in the New
Alterations shall become the property of Landlord and shall be surrendered to
Landlord upon the expiration or earlier termination of this Lease and Tenant
shall have no obligation to remove them.

4)             HVAC REPAIR/REPLACEMENT. With respect to the office HVAC systems,
Tenant’s expenditures for such repairs shall be limited to $500.00 per unit per
occurrence for repair, and provided further, however, that if any one item’s
cost of repair exceeds $500.00, that Tenant will contact Landlord and Landlord,
at its option may have repairs completed by itself or an outside contractor
selected by Landlord.  Provided further that repairs required for said systems
shall not have been necessitated by Tenant’s failure to provide regular
maintenance as provided above.  In the event Tenant fails to make said repairs,
then Landlord may, but shall not be obligated to, make such repairs, in which
event, Tenant shall promptly reimburse Landlord for all expenses incurred
thereby.

5)             RIGHT OF FIRST OFFER. So long as the Lease is in full force and
effect and no event of default (beyond any applicable notice and cure period)
has occurred and is then continuing and no facts or circumstances then exist
which, with the giving of notice or the passage of time, or both, would
constitute an event of default, Landlord hereby grants to Tenant a right of
first offer

2


--------------------------------------------------------------------------------


(the “Right of First Offer”) to expand the Premises to space in the Building
that directly adjoins the Premises (the “Offer Space”) subject to the terms and
conditions set forth herein.  The term “directly adjoins”, as used in the
preceding sentence, shall mean space which actually adjoins and is contiguous to
the Premises.

(a)           The term of the Right of First Offer shall commence on the
commencement date and continue throughout the initial term, unless sooner
terminated pursuant to the terms hereof.

(b)           Subject to the other terms of this Right of First Offer, after any
part of the Offer Space has or will “become available” (as defined herein) for
leasing by Landlord, Landlord shall not, during the term of the Right of First
Offer, lease to a third party that available portion of the Offer Space (the
“Available Offer Space”) without first offering Tenant the right to lease such
Available Offer Space as set forth herein.

(i)            Notwithstanding subsection c(i) above, Offer Space shall not be
deemed to “become available” if the space is (a) assigned or subleased by the
current tenant of the space (unless such assignment or sublease is accomplished
in a manner to subvert the purposes of this Section 5); or (b) re-let by the
current tenant or permitted subtenant of the space by renewal, extension, or
renegotiation.

(c)           Consistent with subsection (c), Landlord shall not lease any such
Available Offer Space to a third party unless and until Landlord has first
offered the Available Offer Space to Tenant in writing (the “Offer”).  The Offer
shall contain (i) a description of the Available Offer Space (which description
shall include the square footage amount and location of such Available Offer
Space) and an attached floor plan that shows the Available Offer Space; (ii) the
date on which Landlord expects the Available Offer Space to become available;
(iii) the base rent for the Available Offer Space; and (iv) the term for the
Available Offer Space (which shall be no less than the remainder of the Term of
this Lease then in effect).  Upon receipt of the Offer, Tenant shall have the
right, for a period of fifteen (15) calendar days after receipt of the Offer, to
exercise the Right of First Offer by giving Landlord written notice that Tenant
desires to lease the Available Offer Space at the base rent and upon the special
terms and conditions as are contained in the Offer.  If the term of the
Available Offer Space expires after the term of the Lease, the term of the Lease
shall be extended to be coterminous with the term of the Available Offer Space
and the base rent per square foot for the existing Premises during said
extension shall be the greater of (i) the base rent per square foot for the
Available Offer Space (as set forth in the Offer, or (ii) the base rent per
square foot of the Premises for the last year of the initial term of the Lease

(d)           If, within such fifteen (15)-day period, Tenant exercises the
Right of First Offer, then Landlord and Tenant shall amend the Lease to include
the Available Offer Space subject to the same terms and conditions as the Lease,
as modified, with respect to the Available Offer Space, by the terms and
conditions of the Offer.  If this Lease is guaranteed now or at anytime in the
future, Tenant simultaneously shall deliver to Landlord an original, signed, and
notarized reaffirmation of each Guarantor’s personal guaranty, in form and
substance acceptable to Landlord.

3


--------------------------------------------------------------------------------


(e)           If, within such fifteen (15)-day period, Tenant declines or fails
to exercise the Right of First Offer, then the Right of First Offer shall
terminate, and Tenant shall have no further Right of First Offer.  Landlord
shall then have the right to lease the Available Offer Space in portions or in
its entirety to a third party, at any time without regard to the restrictions in
this Right of First Offer and on whatever terms and conditions Landlord may
decide in its sole discretion.

(g)           This Right of First Offer is personal to Immucor, Inc. and shall
become null and void upon a sublet of all or a part of the Premises to; an
unaffiliated entity of Tenant..

6)            CAM/OPERATING EXPENSES INCREASES. Tenants share of controllable
expenses in the Operating Expenses as outlined in Paragraph 4.2 (a), including
but not limited to items (i), (iii), (iv) amd (vii) shall not increase by more
than Seven (7%) in any year over the previous highest annual share during the
Lease.

Landlord:

Tenant:

 

 

AMB Property, L.P., a Delaware limited
partnership

Immucor Inc., a Georgia corporation

 

 

By:

AMB Property Corporation, a

 

 

Maryland corporation, its general

By:

/s/ 

Ralph A. Eatz

 

 

partner

 

 

Ralph A. Eatz

 

 

Title:

 

Senior Vice President

 

By:

  /s/ Christos F. Kombours

 

 

 

   Christos F. Kombours

Witness:

/s/ C Vinson

 

Title:  Vice President

Print Name:

  Connie Vinson

 

 

 

Witness:

    /s/Kimberly A. Smith

 

Date:

  12-27-05

 

Print Name:

  Kimberly A. Smith

 

 

 

 

Date:

  12-29-05

 

 

 

4


--------------------------------------------------------------------------------


INDUSTRIAL FUND I, LLC,

INDUSTRIAL MULTI-TENANT LEASE

Option to Extend

This Option to Extend is a part of the Lease Extension and Modification
Agreement dated                                             , by and between AMB
PROPERTY, L.P. (“Landlord”) and IMMUCOR, INC. (“Tenant”) for the premises
commonly known as 2935 Amwiler Road, Suite C, Norcross, Georgia

1.             Option to Extend. Landlord hereby grants to Tenant the option to
extend the term of this Lease for the following period (“Option Period”)
commencing when the prior term expires from

September 1, 2016 to August 31, 2021              “Period One”

2.             Exercise Dates:  For purposes of Paragraph 5 of this Addendum,

a.             the Earliest Exercise Date is eighteen (18) months prior to the
date that the Option Period would commence and

b.             the Last Exercise Date is nine (9) months prior to the date that
the Option Period would commence.

3.             Monthly Base Rent.            The monthly Base Rent for each
month of an Option Period shall be the amount calculated in accordance with the
alternative selected below (“Rent Adjustment Alternative”) but in no event shall
the monthly Base Rent for an Option Period be less than the highest monthly Base
Rent payable during the term immediately preceding the Option Period.

o

Fixed rent adjustment (“Fixed Rent Adjustment”)

 

 

o

Cost of living adjustment (“CPI Adjustment”)

 

Monthly Base Rent shall be calculated using the following CPI index (“Index”)

 

o

Urban Wage Earners and Clerical Workers

 

o

All Urban Consumers

 

o

 

 

The Comparison Month is:

 

o

the first month of the term of this Lease; or

 

o

 

 

 

x

Market rent (“Market Rent Adjustment”)

 

The monthly Base Rent for Period One shall be the then-current market rent for
the space as determined in Paragraph 6.

 

4.             Other Amendments to Lease operative during each Option Period:

 

None.

5.             Conditions to Exercise of Option. Tenant’s right to extend is
conditioned upon and subject to each of the following:

A.            In order to exercise an option to extend, Tenant must give written
notice of such election to Landlord and Landlord must receive the same by the
Last Exercise Date but not prior to the Earliest Exercise Date.  If proper
notification of the exercise of an option is not given and/or received, such
option shall automatically expire.  Options (if there are more than one) may
only be exercised consecutively.  Failure to exercise an option terminates that
option and all subsequent options.  Tenant acknowledges that because of the
importance to Landlord of knowing no later than the Last Exercise Date whether
or not Tenant will exercise the option, the failure of Tenant to notify Landlord
by the Last Exercise Date will conclusively be presumed an election by Tenant
not to exercise the option.

 

B.                                     Tenant shall have no right to exercise an
option (i) if Tenant is in Default.

5


--------------------------------------------------------------------------------


C.                                     All of the terms and conditions of this
Lease except where specifically modified by this Addendum shall apply.

 

D.            The options are personal to the Tenant, cannot be assigned or
exercised by anyone other than the Tenant without Landlord’s written consent,
which consent shall not be unreasonably withheld, delayed, nor conditioned, and
only while the Tenant is in full possession of the Premises and without the
intention of thereafter assigning or subletting.

6.             Calculation of Rent Adjustment

 

A.            Cost of Living Adjustment.                The CPI Adjustment shall
be based upon the Consumer Price Index of the Bureau of Labor Statistics of the
United States Department of Labor (1982 - 1984 = 100) using the Index selected
in Paragraph 3.  If the selected Rent Adjustment Alternative is the CPI
Adjustment, the monthly Base Rent for an Option Period shall be the product
obtained by multiplying the highest monthly Base Rent payable by Tenant during
the term immediately preceding by a fraction the numerator of which shall be the
Index for the first month of the Option Period and the denominator of which
shall be the Index for the Comparison Month selected above.

B.            Market Rent Adjustment.   Four months prior to the commencement of
each Option Period, if the selected Rent Adjustment Alternative is the Market
Rent Adjustment, the Parties shall negotiate in good faith to determine the Base
Rent for the Option Period.  If agreement cannot be reached within thirty days,
then Landlord and Tenant shall each, no later then 90 days prior to the
commencement of the Option Period, make a reasonable determination of the fair
market rental for the Premises for the Option Period and submit such
determination, in writing, to arbitration in accordance with the following
provisions:

 

(i)            No later then 90 days prior to the commencement of the Option
Period, Landlord and Tenant shall each select an industrial leasing broker to
act as an arbitrator.  The two arbitrators so appointed shall, no later then 75
days prior to the commencement of the Option Period, select a third mutually
acceptable industrial leasing broker to act as a third arbitrator.

 

(ii)           The three arbitrators, acting by a majority, shall no later then
75 days prior to the commencement of the Option Period, determine the actual
fair market rental for the Premises for the Option Period.  The decision of a
majority of the arbitrators shall be binding on the Parties.  The fair market
rental determination of Landlord or Tenant which is closest to the fair market
rental as determined by the arbitrators shall be the Base Rent for the Option
Period.

 

(iii)          If either of the Parties fails to appoint an arbitrator within
the period required by this Addendum, the arbitrator timely appointed shall
determine the Base Rent for the Option Period.

 

(iv)          The entire cost of such arbitration shall be paid by the party
whose fair market rental submission is not selected.

WITNESS

 

Landlord: AMB Property, L.P.,

 

 

a Delaware limited partnership

 

 

 

  /s/  Kimberly A. Smith

 

 

Kimberly A. Smith

 

 

 

By:

AMB Property Corporation,

 

 

 

a Maryland corporation, its G.P.

 

 

 

 

 

 

 

By:

     /s/ Christos F. Kombours

 

 

 

 

 

 

 

 

 

Its:

     Vice President

 

 

 

 

WITNESS

 

Immucor, Inc., a Georgia corporation

 

 

 

   /s/ C Vinson

 

 

By:

  /s/ Ralph A. Eatz

 

 

 

 

 

 

 

Its:

        Senior Vice President

 

 

6


--------------------------------------------------------------------------------


ADDENDUM

COMMENCEMENT DATE CERTIFICATE

LANDLORD:

AMB PROPERTY, L.P.

 

 

TENANT:

IMMUCOR, INC.

 

 

LEASE DATE:

                            , 2005

 

 

PREMISES:

2935 AMWILER ROAD, SUITE C

 

ATLANTA, GEORGIA 30360

 

Subject to Landord’s obligations under Section 3.3 of the Lease, Tenant hereby
accepts the Premises as being in the condition required under the Lease.

The Commencement Date of the Lease
is                                                ,            .

The Expiration Date of the Lease
is                                                  ,             .

NOTE:  This certificate is to be executed subsequent to the original execution
of the Lease, when and if required and requested by Landlord according to
Paragraph 3.3 of the Lease

Landlord:

Tenant:

 

 

AMB Property, L.P., a Delaware limited
partnership

Immucor, Inc., a Georgia corporation

 

By:

 

 

By:

AMB Property Corporation, a

 

 

 

 

Maryland corporation, its general

Title:

 

 

 

Partner

 

 

Witness:

 

 

By:

 

 

 

 

Print Name:

 

 

 

Kent D. Greenawalt

 

Title: Senior Vice President

Date:

 

 

 

 

Witness:

 

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 

 

 

 

7


--------------------------------------------------------------------------------


ADDENDUM

EARLY POSSESSION AND INDUCEMENT RECAPTURE

 

 

Notwithstanding anything contained within this lease to the contrary, the
following shall apply:

Early Possession.  Tenant may occupy the Premises on 12/31/05 (“Early Possession
Date”), even though the Early Possession Date is prior to the Commencement Date
of the Lease (“Early Possession”).  The obligation to pay Base Rent shall be
abated for the Early Possession Period.  All other terms of this Lease, however,
including, but not limited to Tenant’s Share of Operating Expenses, the
obligation to carry the insurance required by Paragraph 8, shall be in effect
during the Early Possession period.  Such Early Possession shall not change the
Expiration Date of the Original Term.  If possession is not tendered to Tenant
on the Early Possession Date, the Early Possession period shall run from the
date of delivery of possession and continue for a period equal to the period
during which the Tenant would have otherwise enjoyed, under the terms hereof,
possession of the Premises with abated Base Rent, but minus any days of delay
caused by the acts, failure to act, or omissions of Tenant.

1


--------------------------------------------------------------------------------


ADDENDUM

TENANT’S RIGHT TO CONSTRUCT IMPROVEMENTS

This Tenant Improvement Addendum is a part of the Lease dated 12/29/05, by and
between AMB PROPERTY, L.P. (“Landlord”) and Immucor, Inc. (“Tenant”) for the
premises commonly known as 2935 Amwiler Road, Suite C, Atlanta, GA.

Tenant may construct the improvements (“Alterations”) described on Attachment 1
attached hereto.  Prior to commencement of construction, Tenant shall obtain and
deliver to Landlord any building permit required by applicable law and a copy of
the executed construction contract(s).  Tenant shall require its contractor to
maintain insurance in the amounts and in the forms described in Attachment 2. 
The Alterations shall be constructed by licensed contractors reasonably approved
by Landlord and in accordance with reasonable rules, such as hours of
construction, imposed by Landlord.  The Alterations shall be completed lien
free, in accordance with the plans and specifications described in Attachment 1,
in a good, workmanlike and prompt manner, with new materials of first-class
quality and comply with all applicable local, state and federal regulations. 
The competed Alterations shall be the property of Landlord and shall, subject to
the provisions of the next sentence, be surrendered with the Premises upon the
expiration or sooner termination of this Lease.  However, Tenant shall at
Tenant’s sole cost and expense remove, prior to the expiration or sooner
termination of this Lease, the Alterations which are designated by Landlord to
be removed and following such removal repair and restore the Premises in a good
and workmanlike manner to their original condition, reasonable wear and tear
excepted.

Tenant shall pay when due all claims for labor or materials furnished or alleged
to have been furnished to or for Tenant at or for use on the Premises.  Tenant
shall give Landlord not less than 10 days notice prior to the commencement of
any work in, on or about the Premises, and Landlord shall have the right to post
notices of non-responsibility in or on the Premises as provided by Georgia
Statutes, Section 713.10 and detailed within Paragraph 7.3 of this Lease.

Tenant agrees to indemnify, protect and defend Landlord and hold Landlord
harmless against any loss, liability or damage resulting from construction of
the Alterations.

Attachments

 

Attachment 1: Description of Alterations and Plans and Specifications

Attachment 2: Insurance Requirements

1


--------------------------------------------------------------------------------


EXHIBIT A

DESCRIPTION OF PREMISES

2935 Amwiler Rd., Suite C

[g201482kp11i001.gif]

2


--------------------------------------------------------------------------------


EXHIBIT B

RULES AND REGULATIONS

Tenant shall observe the following Rules and Regulations (as amended, modified
or supplemented from time to time by Landlord as provided in this Lease).

1.             The sidewalks, entries, passages, and staircases shall not be
obstructed or used by Tenant, its agents, servants, contractors, invitees or
employees for any purpose other than ingress to and egress from the Premises. 
Landlord reserves entire control of all parts of the Building employed for the
common benefit of the tenants including, without restricting the generality of
the foregoing, sidewalks, entries, corridors and passages not within the
Premises, provided that ingress to and egress from the Premises is not unduly
impaired thereby.

2.             Tenant, its agents, servants, contractors, invitees or employees,
shall not bring in or take out, position, construct, install or move any safe,
business machine or other heavy office equipment without first obtaining the
consent of the Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  In giving such consent, Landlord shall have the right,
in its reasonable discretion, to prescribe the weight permitted and the position
thereof, and the use and design of planks, skids or platforms to distribute the
weight thereof.  All damage done to the Building by moving or using any such
heavy equipment or other office equipment or furniture shall be repaired at the
expense of Tenant.  The moving of all heavy equipment or other office equipment
or furniture shall occur at reasonable hours and the persons employed to move
the same in and out of the Building must be reasonably acceptable to Landlord.

3.             The water closets and other water apparatus, including sewer
lines, shall not be used for any purpose other than those for which they were
constructed and no sweepings, rubbish, rags, ashes or other substances shall be
thrown therein.  Any damage resulting from misuse of such facilities by Tenant,
or Tenant’s servants or employees, shall be borne by Tenant.  Tenant shall not
let the water run unless it is in actual use.

4.             Tenant shall not deface or mark any part of the Building outside
of the Premises.

5.             No one shall use the Premises for sleeping apartments or
residential purposes, or for the storage of personal effects or articles other
than those required for business purposes.

6.             Canvassing, soliciting and peddling in the Office Complex is
prohibited.

7.             Any hand trucks, carryalls, or similar appliances used in the
Building shall be equipped with rubber tires, side guards and such other
safeguards as Landlord shall require.

8.             No animals or birds shall be brought into the Premises.

3


--------------------------------------------------------------------------------


9.             Tenant agrees that it will not install any equipment which will
exceed or overload the capacity of any utility facilities, whether or not
provided by Tenant or Landlord, and that if any equipment installed by Tenant
shall require additional utility facilities, the same shall be furnished and
installed at Tenant’s expense in accordance with plans and specifications to be
approved in writing by Landlord.

10.           Tenant shall have all curtains, window treatments and signs
approved by Landlord before installing on the Premises. Landlord’s approval of
curtains, window treatments and signs shall not be unreasonably withheld,
conditioned or delayed

11.           No awnings or other projections shall be attached to the outside
walls of the Building.

12.           No Tenant shall cause or permit any objectionable or offensive
noise or odor to be emitted from the Premises.

13.           No Tenant shall make, or permit to be made, any unseemly or
disturbing noises, sounds or vibrations or reasonably interfere with Tenants of
this or neighboring buildings or Premises or those having business with them.

14.           Each Tenant must, upon the termination of this tenancy, restore to
the Landlord all keys of stores, offices, and rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay to the Landlord the cost of replacing the same
or of changing the lock or locks opened by such lost key if Landlord shall deem
it necessary to make such change.

15.           Tenant acknowledges that all monthly lease payments are due on or
before the first of each month in advance and that late payments are subject to
a late charge solely at the discretion of the Landlord subject to the Lease
provisions.

16.           Tenant acknowledges that the parking lots and truck courts are for
the joint use of all the Tenants in the Building and will endeavor to respect
other Tenant’s front doors.

17.           Subject to the provisions of this Lease, Tenant agrees that it
will not make any modification to the Premises without first obtaining the
Landlord’s written consent.

18.           Tenant agrees that prior to vacating the Premises for any reason
the Premises and all equipment (HVAC, plumbing, etc.) will be serviced and
repaired or replaced as necessary to return it to good working condition subject
to the Lease provisions.

19.           Tenant agrees to enter into a planned service or maintenance
agreement on the HVAC equipment servicing the Premises.  Said agreement to
include quarterly maintenance of the equipment.  Tenant agrees to forward
Landlord copies of the agreement and the quarterly service tickets.

4


--------------------------------------------------------------------------------


20.           Tenant will not store or use any hazardous materials in the
Premises without the written consent of the Landlord.

21.           Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Premises.

22.           Tenant shall not install or operate any steam or gas engine or
boiler, or other similar mechanical apparatus in the Premises, except as
specifically approved in the Lease.  The use of oil, gas or inflammable liquids
for heating, lighting or any other purpose is expressly prohibited.  Explosives
or other articles deemed extra hazardous shall not be brought into the Project.

23.           Parking any type of recreational vehicles in specifically
prohibited on or about the Premises.  Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time.  In the event that a vehicle is disabled, it shall be removed
within 48 hours.  There shall be no “For Sale” or other advertising signs on or
about any parked vehicle.  All vehicles shall be parked in the designated
parking areas in conformity with all signs and other markings.  All parking will
be open parking, and no reserved parking, numbering or lettering of individual
spaces will be permitted except as specified by Landlord.

24.           Tenant shall use commercially reasonable efforts to maintain the
Premises free from rodents, insects, including termites and other pests.

25.           Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

26.           No auction, public or private, will be permitted on the Premises
or the project.

27.           Tenant assumes full responsibility for protecting the Premises
from theft, robbery and pilferage.

 

EXHIBIT C

ENVIRONMENTAL AND USE QUESTIONNAIRE
FOR TENANT MOVE-IN AND LEASE RENEWAL

Property Name:

 

Amwiler-Gwinnett Industrial Park

Property Address:

 

2935 Amwiler Road, Suite C, Atlanta, GA

Lease Date:

 

12/29/05

Landlord:

 

AMB Property, L.P

Tenant:

 

Immucor, Inc.

 

5


--------------------------------------------------------------------------------


Instructions:  The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location.  A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Landlord’s Risk Management
Department.

1-0           PLANNED USE/OPERATIONS

1-1.          Describe planned use (new lease) or existing operations (lease
renewal), and include brief description of manufacturing processes employed.

Storage of medical device instruments, packaging supplies and records

2.0           HAZARDOUS MATERIALS

2-1.          Are hazardous materials used or stored?  If so, continue with the
next question.  If not, go to Section 3.0.  
                x  No                 o  Yes

2-2.          Are any of the following materials handled on the property?  (A
material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

o Explosives

o Fuels

o Oils

o Solvents

o Oxidizers

o Organics/Inorganics

o Acids

o Bases

o Pesticides

o Gases

o PCBs

o Radioactive Materials

o Other (please specify)

 

 

 

2-3.          For the following groups of chemicals, please check the type(s),
use(s), and quantity of each chemical used or stored on the site.  Attach either
a chemical inventory or list the chemicals in each category.

o    Solvents

 

o    Gases

 

 

 

Type:

 

Type:

 

 

 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Inorganic

 

o    Acids

 

 

 

Type:

 

Type:

6


--------------------------------------------------------------------------------


 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Fuels

 

o    Explosives

 

 

 

Type:

 

Type:

 

 

 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Oils

 

o    Bases

 

 

 

Type:

 

Type:

 

 

 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Oxidizers

 

o    Pesticides

 

 

 

Type:

 

Type:

 

 

 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Organic

 

o    Radioactive Materials

 

 

 

Type:

 

Type:

 

 

 

Use:

 

Use

 

 

 

Quantity:

 

Quantity:

 

 

 

o    Other

 

 

 

 

 

Type:

 

 

 

 

 

Use:

 

 

 

 

 

Quantity:

 

 

7


--------------------------------------------------------------------------------


2-4.          List and quantify the materials identified above.

MATERIAL

 

PHYSICAL STATE

 

CONTAINER SIZE

 

NUMBER OF
ONTAINERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-5.          Describe the storage area location(s) for these materials.

3.0           HAZARDOUS WASTES

3-1.          Are hazardous wastes generated?  If so, continue with the next
question.  If not, skip this section and go to section 4.0.
                      x  No                       o  Yes

3-2.          Are any of the following wastes generated, handled, or disposed of
(where applicable) on the property?

o  Hazardous wastes

 

o  Industrial Wastewater

o  Waste oils

 

o  PCBs

o  Air emissions

 

o  Sludges

o  Other (please specify)

 

 

 

8


--------------------------------------------------------------------------------


3-3.          Identify and describe those wastes generated, handled or disposed
of (disposition).  Specify any wastes known to be regulated under the Resource
Conservation and Recovery Act (RCRA) as “listed characteristic or statutory”
wastes.  Include total amounts generated monthly.  Please include name,
location, and permit number (e.g. EPA ID No.) for transporter and disposal
facility, if applicable).  Attach separate pages as necessary.

3-4.          List and quantify the materials identified in Question 3-2 of this
section.

 

 

 

APPROXIMATE

 

 

 

 

 

WASTE
GENERATED

 

SOURCE

 

MONTHLY
QUANTITY

 

WASTE
CHARACTERIZATION

 

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-5.                             Are pollution controls or monitoring employed
in the process to prevent or minimize the release of wastes into the
environment?  If so, please describe.

 

4.0           USTS/ASTS

4-1.          Are underground storage tanks (USTs), aboveground storage tanks
(ASTs), or associated pipelines present on site (lease renewals) or required for
planned operations (new tenants)?  If not, continue with section 5.0.  If yes,
please describe capacity, contents, age, design and construction of USTs or ASTs

4-2.          Is the UST/AST registered and permitted with the appropriate
regulatory agencies?  Please provide a copy of the required permits.

9


--------------------------------------------------------------------------------


4-3.          Indicate if any of the following leak prevention measures have
been provided for the USTs/ASTs and their associated piping.  Additionally,
please indicate the number of tanks that are provided with the indicated
measure.  Please provide copies of written test results and monitoring
documentation.

o    Integrity testing

 

o    Inventory reconciliation

 

 

 

o    Leak detection system

 

o    Overfill spill protection

 

 

 

o    Secondary containment

 

o    Other (please describe)

 

 

 

o    Cathodic protection

 

 

 

4-4.          If this Questionnaire is being completed for a lease renewal, and
if any of the USTs/ASTs have leaked, please state the substance released, the
media(s) impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all
remedial responses to the incident.

4-5.          If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the property?  If so, please provide any official
closure letters or reports and supporting documentation (e.g., analytical test
results, remediation report results, etc.).

4-6.          For lease renewals, are there any above or below ground pipelines
on site used to transfer chemicals or wastes?  For new tenants, are
installations of this type required for the planned operations?  If so, please
describe.

4-7.          If present or planned, have the chemical transfer pipelines been
inspected or tested for leaks?  If so, please indicate the results and provide a
copy of the inspection or test results.

5.0           ASBESTOS CONTAINING BUILDING MATERIALS

5-1.          Please be advised that this property participates in an Asbestos
Operations and Maintenance Program, and that an asbestos survey may have been
performed at the Property.  If

10


--------------------------------------------------------------------------------


provided, please review the information that identifies the locations of known
asbestos containing material or presumed asbestos containing material.  All
personnel and appropriate subcontractors should be notified of the presence of
these materials, and informed not to disturb these materials.  Any activity that
involves the disturbance or removal of these materials must be done by an
appropriately trained individual/contractor.

6.0           REGULATORY

6-1.          For lease renewals, are there any past, current, or pending
regulatory actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?  If so, please describe.

6-2.          For lease renewals, are there any past, current, or pending
lawsuits or administrative proceedings for alleged environmental damages
involving the property, you, or any owner or tenant of the property?  If so,
please describe.

6-3.          Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit?  If so, please provide a copy
of this permit.

6-4.          For lease renewals, have there been any complaints from the
surrounding community regarding facility operations?  If so, please describe. 
Have there been any worker complaints or regulatory investigations regarding
hazardous material exposure at the facility?  If so, please describe status and
any corrective actions taken.

6-5.          Has a Hazardous Materials Business Plan been developed for the
site?  If so, please provide a copy.

CERTIFICATION

I am familiar with the real property and facility operations described in this
questionnaire.  By signing below, I represent and warrant that the answers to
the above questions are complete and accurate to the best of my knowledge.  I
also understand that the Landlord will rely on the completeness and accuracy of
my answers in assessing any environmental liability risks associated with the
property.

11


--------------------------------------------------------------------------------


 

Signature:

 

/s/ Ralph Eatz

 

 

 

 

 

Name:

 

Ralph Eatz

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

Date:

 

December 27, 2005

 

 

 

 

 

Telephone:

 

(770) 441-2051

 

12


--------------------------------------------------------------------------------


EXHIBIT D

LANDLORD’S WAIVER OF LIEN AND SECURITY INTEREST

NOTE:  This document is to be executed and dated subsequent to the original
execution of the Lease, when and if Landlord’s consent of waiver is sought.

This Agreement is made and entered into as of this               day
of                    , 200   , by and
between                                                 “Equipment
Lessor/Lender”), and AMB entity name (“Landlord”), with reference to that
certain Agreement, dated                                                 , (the
“Equipment Lease/Loan”), by and between Equipment Lessor/Lender
and                                                 (“Tenant”), wherein
Equipment Lessor/Lender has agreed to lease to Tenant the property, or make a
loan secured by the assets, listed on Attachment A (“Assets”).

1.             Landlord acknowledges that Equipment Lessor/Lender has first
ownership claim on the Assets affixed to, installed or kept at the real property
generally known
as                                                                                                  (the
“Premises”).

2.             Landlord agrees that the Assets will remain personal property at
all times even though they may be affixed to or installed upon the Premises.

3.             Landlord hereby waives any right, title, claim or interest in the
Assets by reason of the Assets being attached to or installed or resting upon
the Premises and, subject to the rights of Tenant under the lease between
Landlord and Tenant for the lease of the Premises (the “Lease”), hereby grants
Equipment Lessor/Lender permission to remove the Assets from the Premises at any
reasonable time during the term of the Lease after 5 days written notice to
Landlord.  Equipment Lessor/Lender will be allowed 5 business days for the
removal of the Assets.  Equipment Lessor/Lender shall prior to the end of such 5
day period repair any damage to the Premises that results from said removal. 
Equipment Lessor/Lender shall not disturb or interfere with other tenants’ quiet
enjoyment of their space in the Building and Industrial Center in which he
Premises are located.  During the period that Equipment Lessor/Lender is in
possession of the Premises it shall perform all of the covenants of Tenant under
the Lease other than the obligation to pay rent.

4.             Equipment Lessor/Lender agrees on demand to reimburse the
Landlord for the cost of repair of any physical damage to the Premises caused by
Equipment Lessor/Lender’s removal of the Assets.  Equipment Lessor/Lender
further agrees that the process of removal of the Assets will not leave the
Premises in an unsafe condition or in a condition that could cause continuing
damage.

5.             If Equipment Lessor/Lender fails to remove the Assets from the
Premises prior to the termination of the Lease and Landlord has given such
notice to Equipment Lessor/Lender as may be required by law for property to be
deemed abandoned, then, after the time provided by law, Landlord may deem the
assets to be abandoned property.

1


--------------------------------------------------------------------------------


6.             Equipment Lessor/Lender agrees to give Landlord written notice of
Equipment Lessor/Lender’s declaration of any default of Tenant under the
Equipment Lease within 10 days of such default unless such default is cured
within such time period.

7.             Any notice required or permitted to be given hereunder shall be
deemed to be given (a) when hand delivered, (b) one (1) business day after
pickup by any service that guarantees overnight delivery or (c) upon receipt,
when sent by United States mail, postage prepaid, and return receipt requested. 
Notices shall be addressed as appears below for the respective parties, provided
that if any party gives notice of a change in name or address, notices to the
giver of such notice shall thereafter be given as demanded in such notice:

Equipment Lessor/Lender:

 

Landlord:

 

 

AMB entity name

 

 

C/o AMB Property Corporation

 

 

60 State Street, Suite 3700

 

 

Boston, MA 02109

 

 

 

 

 

Attn: Kent D. Greenawalt

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EQUIPMENT LESSOR/LENDER:

 

LANDLORD:

 

 

 

By:

 

 

AMB entity name

 

 

 

Print Name:

 

 

By:

 

 

 

 

Print Name: Kent D. Greenawalt

Title:

 

 

Title: Senior Vice President

Date:

 

 

 

Date:

 

 

 

TENANT ACKNOWLEDGMENT AND AGREEMENT:

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT E

 

GLOSSARY

 

The following terms in the Lease are defined in the paragraphs opposite the
terms.

 

TERM

 

DEFINED IN PARAGRAPH

Additional Rent

 

4.1

Applicable Requirements

 

6.3

Assign

 

12.1

Base Rent

 

1.4

Basic Provisions

 

1.1

Brokers

 

1.12, 16.27

Building

 

1.2

Building Operating Expenses

 

4.2(b)

Code

 

12.1

Commencement Date

 

1.3

Commencement Date Certificate

 

3.3

Common Areas

 

2.2

Common Area Operating Expenses

 

4.2(b)

Condemnation

 

14

Default

 

13.1

Expiration Date

 

1.3

HVAC

 

4.2(a)(x)

Hazardous Substance

 

6.2

Indemnity

 

8.5

Industrial Center

 

1.2

Landlord

 

1.1

Landlord Entities

 

6.2(c)

Lease

 

1.1

Lenders

 

6.4

Mortgage

 

16.18

Operating Expenses

 

4.2

Party/Parties

 

1.1

Permitted Use

 

1.8

Premises

 

1.2

Prevailing Party

 

16.13

 


--------------------------------------------------------------------------------


 

Real Property Taxes

 

10.2

Rent

 

4.1

Reportable Use

 

6.2

Requesting Party

 

15.1

Responding Party

 

15.1

Rules and Regulations

 

2.4

Security Deposit

 

1.7, 5

Taxes

 

10.2

Tenant

 

1.1

Tenant Acts

 

9.2

Tenant’s Share

 

1.5

Term

 

1.3

Use

 

6.1

Usufruct

 

16.28

 


--------------------------------------------------------------------------------